 


--------------------------------------------------------------------------------



Exhibit 10.2


COMMUNITY BANCORP.


12,500 Capital Securities




Fixed/Floating Rate Capital Securities
(Liquidation Amount $1,000.00 per Capital Security)




PLACEMENT AGREEMENT


____________________


October 30, 2007




FTN Financial Capital Markets
845 Crossover Lane, Suite 150
Memphis, Tennessee  38117


Keefe, Bruyette & Woods, Inc.
787 7th Avenue
4th Floor
New York, New York  10019


Ladies and Gentlemen:
 
Community Bancorp., a Vermont corporation (the “Company”), and its financing
subsidiary, CMTV Statutory Trust I, a Delaware statutory trust (the “Trust,” and
hereinafter together with the Company, the “Offerors”), hereby confirm their
agreement (this “Agreement”) with you as placement agents (the “Placement
Agents”), as follows:
 
Section 1.  Issuance and Sale of Securities.
 
1.1.  Introduction.  
 
The Offerors propose to issue and sell at the Closing (as defined in
Section 2.3.1 hereof) 12,500 of the Trust’s Fixed/Floating Rate Capital
Securities, with a liquidation amount of $1,000.00 per capital security (the
“Capital Securities”), to First Tennessee Bank National Association (the
“Purchaser”) pursuant to the terms of a Subscription Agreement entered into, or
to be entered into on or prior to the Closing Date (as defined in Section 2.3.1
hereof), between the Offerors and the Purchaser (the “Subscription Agreement”),
the form of which is attached hereto as Exhibit A and incorporated herein by
this reference.
 
1.2.  Operative Agreements.  
 
The Capital Securities shall be fully and unconditionally guaranteed on a
subordinated basis by the Company with respect to distributions and amounts
payable upon liquidation, redemption or repayment (the “Guarantee”) pursuant and
subject to the Guarantee Agreement (the “Guarantee Agreement”), to be dated as
of the Closing Date and executed and delivered by the Company and Wilmington
Trust Company (“WTC”), as trustee (the “Guarantee Trustee”), for the benefit
from time to time of the holders of the Capital Securities.  The entire proceeds
from the sale by the Trust to the holders of the Capital Securities shall be
combined with the entire proceeds from the sale by the Trust to the Company of
its common securities (the “Common Securities”), and shall be used by the Trust
to purchase $12,887,000.00 in principal amount of the Fixed/Floating Rate Junior
Subordinated Deferrable Interest Debentures (the “Debentures”) of the
Company.  The Capital Securities and the Common Securities for the Trust shall
be issued pursuant to an Amended and Restated Declaration of Trust among WTC, as
Delaware trustee (the “Delaware Trustee”), WTC, as institutional trustee (the
“Institutional Trustee”), the Administrators named therein, and the Company, to
be dated as of the Closing Date and in substantially the form heretofore
delivered to the Placement Agents (the “Trust Agreement”).  The Debentures shall
be issued pursuant to an Indenture (the “Indenture”), to be dated as of the
Closing Date, between the Company and WTC, as indenture trustee (the “Indenture
Trustee”).  The documents identified in this Section 1.2 and in Section 1.1 are
referred to herein as the “Operative Documents.”
 
1.3.  Rights of Purchaser.  
 
The Capital Securities shall be offered and sold by the Trust directly to the
Purchaser without registration of any of the Capital Securities, the Debentures
or the Guarantee under the Securities Act of 1933, as amended (the “Securities
Act”), or any other applicable securities laws in reliance upon exemptions from
the registration requirements of the Securities Act and other applicable
securities laws.  The Offerors agree that this Agreement shall be incorporated
by reference into the Subscription Agreement and the Purchaser shall be entitled
to each of the benefits of the Placement Agents and the Purchaser under this
Agreement and shall be entitled to enforce obligations of the Offerors under
this Agreement as fully as if the Purchaser were a party to this Agreement.  The
Offerors and the Placement Agents have entered into this Agreement to set forth
their understanding as to their relationship and their respective rights, duties
and obligations.
 
1.4.  Legends.  
 
Upon original issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the Securities Act, the Capital
Securities and Debentures certificates shall each contain a legend as required
pursuant to any of the Operative Documents.
 
Section 2.  Purchase of Capital Securities.
 
2.1.  Exclusive Rights; Purchase Price.  
 
From the date hereof until the Closing Date (which date may be extended by
mutual agreement of the Offerors and the Placement Agents), the Offerors hereby
grant to the Placement Agents the exclusive right to arrange for the sale of the
Capital Securities to the Purchaser at a purchase price of $1,000.00 per Capital
Security.
 
2.2.  Subscription Agreement.  
 
The Offerors hereby agree to evidence their acceptance of the subscription by
countersigning a copy of the Subscription Agreement and returning the same to
the Placement Agents.
 
2.3.  Closing and Delivery of Payment.
 
2.3.1.  Closing; Closing Date.  
 
The sale and purchase of the Capital Securities by the Offerors to the Purchaser
shall take place at a closing (the “Closing”) at the offices of Lewis, Rice &
Fingersh, L.C., at 10:00 a.m. (St. Louis time) on October 31, 2007, or such
other business day as may be agreed upon by the Offerors and the Placement
Agents (the “Closing Date”); provided, however, that in no event shall the
Closing Date occur later than November 7, 2007 unless consented to by the
Purchaser.  Payment by the Purchaser shall be payable in the manner set forth in
the Subscription Agreement and shall be made prior to or on the Closing Date.
 
2.3.2.  Delivery.  
 
The certificate for the Capital Securities shall be in definitive form,
registered in the name of the Purchaser, or the Purchaser’s designee, and in the
aggregate amount of the Capital Securities purchased by the Purchaser.
 
2.3.3.  Transfer Agent.  
 
The Offerors shall deposit the certificate representing the Capital Securities
with the Institutional Trustee or other appropriate party prior to the Closing
Date.
 
2.4.  Costs and Expenses.  
 
Whether or not this Agreement is terminated or the sale of the Capital
Securities is consummated, the Company hereby covenants and agrees that it shall
pay or cause to be paid (directly or by reimbursement) all reasonable costs and
expenses incident to the performance of the obligations of the Offerors under
this Agreement, including all fees, expenses and disbursements of counsel and
accountants for the Offerors; all reasonable expenses incurred by the Offerors
incident to the preparation, execution and delivery of the Trust Agreement, the
Indenture, and the Guarantee; and all other reasonable costs and expenses
incident to the performance of the obligations of the Company hereunder and
under the Trust Agreement.
 
2.5.  Failure to Close.  
 
If any of the conditions to the Closing specified in this Agreement shall not
have been fulfilled to the satisfaction of the Placement Agents or if the
Closing shall not have occurred on or before 10:00 a.m. (St. Louis time) on
November 7, 2007, then each party hereto, notwithstanding anything to the
contrary in this Agreement, shall be relieved of all further obligations under
this Agreement without thereby waiving any rights it may have by reason of such
nonfulfillment or failure; provided, however, that the obligations of the
parties under Sections 2.4, 7.5 and 9 shall not be so relieved and shall
continue in full force and effect.
 
Section 3.  Closing Conditions.  
 
The obligations of the Purchaser and the Placement Agents on the Closing Date
shall be subject to the accuracy, at and as of the Closing Date, of the
representations and warranties of the Offerors contained in this Agreement, to
the accuracy, at and as of the Closing Date, of the statements of the Offerors
made in any certificates pursuant to this Agreement, to the performance by the
Offerors of their respective obligations under this Agreement, to compliance, at
and as of the Closing Date, by the Offerors with their respective agreements
herein contained, and to the following further conditions:
 
3.1.  Opinions of Counsel.  
 
On the Closing Date, the Placement Agents shall have received the following
favorable opinions, each dated as of the Closing Date:  (a) from Primmer Piper
Eggleston & Crammer PC, counsel for the Offerors and addressed to the Purchaser,
the Placement Agents and WTC in substantially the form set forth on Exhibit B-1
attached hereto and incorporated herein by this reference, (b) from Richards,
Layton & Finger, P.A., special Delaware counsel to the Offerors and addressed to
the Purchaser, the Placement Agents and the Offerors, in substantially the form
set forth on Exhibit B-2 attached hereto and incorporated herein by this
reference and (c) from Lewis, Rice & Fingersh, L.C., special tax counsel to the
Offerors, and addressed to the Placement Agents and the Offerors, addressing the
items set forth on Exhibit B-3 attached hereto and incorporated herein by this
reference, subject to the receipt by Lewis, Rice & Fingersh, L.C. of a
representation letter from the Company in the form set forth in Exhibit B-3
completed in a manner reasonably satisfactory to Lewis, Rice & Fingersh, L.C.
(collectively, the “Offerors’ Counsel Opinions”).  In rendering the Offerors’
Counsel Opinions, counsel to the Offerors may rely as to factual matters upon
certificates or other documents furnished by officers, directors and trustees of
the Offerors (copies of which shall be delivered to the Placement Agents and the
Purchaser) and by government officials, and upon such other documents as counsel
to the Offerors may, in their reasonable opinion, deem appropriate as a basis
for the Offerors’ Counsel Opinions.  Counsel to the Offerors may specify the
jurisdictions in which they are admitted to practice and that they are not
admitted to practice in any other jurisdiction and are not experts in the law of
any other jurisdiction.  If the Offerors’ counsel is not admitted to practice in
the State of New York, the opinion of Offerors’ counsel may assume, for purposes
of the opinion, that the laws of the State of New York are substantively
identical, in all respects material to the opinion, to the internal laws of the
state in which such counsel is admitted to practice.  Such Offerors’ Counsel
Opinions shall not state that they are to be governed or qualified by, or that
they are otherwise subject to, any treatise, written policy or other document
relating to legal opinions, including, without limitation, the Legal Opinion
Accord of the ABA Section of Business Law (1991).
 
3.2.  Officer’s Certificate.  
 
At the Closing Date, the Purchaser and the Placement Agents shall have received
certificates from an authorized officer of the Company, dated as of the Closing
Date, stating that (i) the representations and warranties of the Offerors set
forth in Section 5 hereof are true and correct as of the Closing Date and that
the Offerors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied at or prior to the Closing Date,
(ii) since the date of this Agreement the Offerors have not incurred any
liability or obligation, direct or contingent, or entered into any material
transactions, other than in the ordinary course of business, which is material
to the Offerors, and (iii) covering such other matters as the Placement Agents
may reasonably request.
 
3.3.  Administrator’s Certificate.  
 
At the Closing Date, the Purchaser and the Placement Agents shall have received
a certificate of one or more Administrators of the Trust, dated as of the
Closing Date, stating that the representations and warranties of the Trust set
forth in Section 5 are true and correct as of the Closing Date and that the
Trust has complied with all agreements and satisfied all conditions on its part
to be performed or satisfied at or prior to the Closing Date.
 
3.4.  Purchase Permitted by Applicable Laws; Legal Investment.  
 
The purchase of and payment for the Capital Securities as described in this
Agreement and pursuant to the Subscription Agreement shall (a) not be prohibited
by any applicable law or governmental regulation, (b) not subject the Purchaser
or the Placement Agents to any penalty or, in the reasonable judgment of the
Purchaser and the Placement Agents, other onerous conditions under or pursuant
to any applicable law or governmental regulation, and (c) be permitted by the
laws and regulations of the jurisdictions to which the Purchaser and the
Placement Agents are subject.
 
3.5.  Consents and Permits.  
 
The Company and the Trust shall have received all consents, permits and other
authorizations, and made all such filings and declarations, as may be required
from any person or entity pursuant to any law, statute, regulation or rule
(federal, state, local and foreign), or pursuant to any agreement, order or
decree to which the Company or the Trust is a party or to which either is
subject, in connection with the transactions contemplated by this Agreement.
 
3.6.  Information.  
 
Prior to or on the Closing Date, the Offerors shall have furnished to the
Placement Agents such further information, certificates, opinions and documents
addressed to the Purchaser and the Placement Agents, which the Placement Agents
may reasonably request, including, without limitation, a complete set of the
Operative Documents or any other documents or certificates required by this
Section 3; and all proceedings taken by the Offerors in connection with the
issuance, offer and sale of the Capital Securities as herein contemplated shall
be reasonably satisfactory in form and substance to the Placement Agents.
 
If any condition specified in this Section 3 shall not have been fulfilled when
and as required in this Agreement, or if any of the opinions or certificates
mentioned above or elsewhere in this Agreement shall not be reasonably
satisfactory in form and substance to the Placement Agents, this Agreement may
be terminated by the Placement Agents by notice to the Offerors at any time at
or prior to the Closing Date.  Notice of such termination shall be given to the
Offerors in writing or by telephone or facsimile confirmed in writing.
 
Section 4.  Conditions to the Offerors’ Obligations.  
 
The obligations of the Offerors to sell the Capital Securities to the Purchaser
and consummate the transactions contemplated by this Agreement shall be subject
to the accuracy, at and as of the Closing Date, of the representations and
warranties of the Placement Agents contained in this Agreement and to the
following further conditions:
 
4.1.  Executed Agreement.  
 
The Offerors shall have received from the Placement Agents an executed copy of
this Agreement.
 
4.2.  Fulfillment of Other Obligations.  
 
The Placement Agents shall have fulfilled all of their other obligations and
duties required to be fulfilled under this Agreement prior to or at the Closing.
 
Section 5.  Representations and Warranties of the Offerors.  
 
Except as set forth on the Disclosure Schedule (as defined in Section 11.1)
attached hereto, if any, the Offerors jointly and severally represent and
warrant to the Placement Agents and the Purchaser as of the date hereof and as
of the Closing Date as follows:
 
5.1.  Securities Law Matters.
 
(a)    
 
Neither the Company nor the Trust, nor any of their “Affiliates” (as defined in
Rule 501(b) of Regulation D under the Securities Act (“Regulation D”)), nor any
person acting on any of their behalf has, directly or indirectly, made offers or
sales of any security, or solicited offers to buy any security, under
circumstances that would require the registration under the Securities Act of
any of the Capital Securities, the Guarantee or the Debentures (collectively,
the “Securities”) or any other securities to be issued, or which may be issued,
by the Purchaser.
 
(b)    
 
Neither the Company nor the Trust, nor any of their Affiliates, nor any person
acting on its or their behalf  has (i) other than the Placement Agents, offered
for sale or solicited offers to purchase the Securities, or (ii) engaged in any
form of offering, general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of any of the
Securities.
 
(c)    
 
The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under the
Securities Act.
 
(d)    
 
Neither the Company nor the Trust is or, after giving effect to the offering and
sale of the Capital Securities and the consummation of the transactions
described in this Agreement, will be an “investment company” or an entity
“controlled” by an “investment company,” in each case within the meaning of
Section 3(a) of the Investment Company Act of 1940, as amended (the “Investment
Company Act”), without regard to Section 3(c) of the Investment Company Act.
 
(e)    
 
Neither the Company nor the Trust has paid or agreed to pay to any person or
entity (other than the Placement Agents) any compensation for soliciting another
to purchase any of the Securities.
 
5.2.  Organization, Standing and Qualification of the Trust.  
 
The Trust has been duly created and is validly existing in good standing as a
statutory trust under the Delaware Statutory Trust Act (the “Statutory Trust
Act”) with the power and authority to own property and to conduct the business
it transacts and proposes to transact and to enter into and perform its
obligations under the Operative Documents.  The Trust is duly qualified to
transact business as a foreign entity and is in good standing in each
jurisdiction in which such qualification is necessary, except where the failure
to so qualify or be in good standing would not have a material adverse effect on
the Trust.  The Trust is not a party to or otherwise bound by any agreement
other than the Operative Documents.  The Trust is and will, under current law,
be classified for federal income tax purposes as a grantor trust and not as an
association taxable as a corporation.
 
5.3.  Trust Agreement.  
 
The Trust Agreement has been duly authorized by the Company and, on the Closing
Date, will have been duly executed and delivered by the Company and the
Administrators of the Trust, and, assuming due authorization, execution and
delivery by the Delaware Trustee and the Institutional Trustee, will be a valid
and binding obligation of the Company and such Administrators, enforceable
against them in accordance with its terms, subject to (a) applicable bankruptcy,
insolvency, moratorium, receivership, reorganization, liquidation and other laws
relating to or affecting creditors’ rights generally, and (b) general principles
of equity (regardless of whether considered and applied in a proceeding in
equity or at law) (“Bankruptcy and Equity”).  Each of the Administrators of the
Trust is an employee or a director of the Company or of a financial institution
subsidiary of the Company and has been duly authorized by the Company to execute
and deliver the Trust Agreement.
 
5.4.  Guarantee Agreement and the Indenture.  
 
Each of the Guarantee and the Indenture has been duly authorized by the Company
and, on the Closing Date will have been duly executed and delivered by the
Company, and, assuming due authorization, execution and delivery by the
Guarantee Trustee, in the case of the Guarantee, and by the Indenture Trustee,
in the case of the Indenture, will be a valid and binding obligation of the
Company enforceable against it in accordance with its terms, subject to
Bankruptcy and Equity.
 
5.5.  Capital Securities and Common Securities.  
 
The Capital Securities and the Common Securities have been duly authorized by
the Trust Agreement and, when issued and delivered against payment therefor on
the Closing Date to the Purchaser, in the case of the Capital Securities, and to
the Company, in the case of the Common Securities, will be validly issued and
represent undivided beneficial interests in the assets of the Trust. None of the
Capital Securities or the Common Securities is subject to preemptive or other
similar rights.  On the Closing Date, all of the issued and outstanding Common
Securities will be directly owned by the Company free and clear of any pledge,
security interest, claim, lien or other encumbrance.
 
5.6.  Debentures.  
 
The Debentures have been duly authorized by the Company and, at the Closing
Date, will have been duly executed and delivered to the Indenture Trustee for
authentication in accordance with the Indenture, and, when authenticated in the
manner provided for in the Indenture and delivered against payment therefor by
the Trust, will constitute valid and binding obligations of the Company entitled
to the benefits of the Indenture enforceable against the Company in accordance
with their terms, subject to Bankruptcy and Equity.
 
5.7.  Power and Authority.  
 
This Agreement has been duly authorized, executed and delivered by the Company
and the Trust and constitutes the valid and binding obligation of the Company
and the Trust, enforceable against the Company and the Trust in accordance with
its terms, subject to Bankruptcy and Equity.
 
5.8.  No Defaults.  
 
The Trust is not in violation of the Trust Agreement or, to the knowledge of the
Administrators, any provision of the Statutory Trust Act.  The execution,
delivery and performance by the Company or the Trust of this Agreement or the
Operative Documents to which it is a party, and the consummation of the
transactions contemplated herein or therein and the use of the proceeds
therefrom, will not conflict with or constitute a breach of, or a default under,
or result in the creation or imposition of any lien, charge or other encumbrance
upon any property or assets of the Trust, the Company or any of the Company’s
Subsidiaries (as defined in Section 5.11 hereof) pursuant to any contract,
indenture, mortgage, loan agreement, note, lease or other instrument to which
the Trust, the Company or any of its Subsidiaries is a party or by which it or
any of them may be bound, or to which any of the property or assets of any of
them is subject, except for a conflict, breach, default, lien, charge or
encumbrance which could not, singly or in the aggregate, reasonably be expected
to have a Material Adverse Effect nor will such action result in any violation
of the Trust Agreement or the Statutory Trust Act or require the consent,
approval, authorization or order of any court or governmental agency or
body.  As used herein, the term “Material Adverse Effect” means any one or more
effects that individually or in the aggregate are material and adverse to the
Offerors’ ability to consummate the transactions contemplated herein or in the
Operative Documents or any one or more effects that individually or in the
aggregate are material and adverse to the condition (financial or otherwise),
earnings, affairs, business, prospects or results of operations of the Company
and its Subsidiaries taken as whole, whether or not occurring in the ordinary
course of business.
 
5.9.  Organization, Standing and Qualification of the Company.  
 
The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of Vermont, with all requisite corporate power
and authority to own its properties and conduct the business it transacts and
proposes to transact, and is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of the Company
to be so qualified would not, singly or in the aggregate, have a Material
Adverse Effect.
 
5.10.  Subsidiaries of the Company.  
 
Each of the Company’s significant subsidiaries (as defined in Section 1-02(w) of
Regulation S-X to the Securities Act (the “Significant Subsidiaries”)) is listed
in Exhibit C attached hereto and incorporated herein by this reference.  Each
Significant Subsidiary has been duly organized and is validly existing and in
good standing under the laws of the jurisdiction in which it is chartered or
organized, with all requisite power and authority to own its properties and
conduct the business it transacts and proposes to transact, and is duly
qualified to transact business and is in good standing as a foreign entity in
each jurisdiction where the nature of its activities requires such
qualification, except where the failure of any such Significant Subsidiary to be
so qualified would not, singly or in the aggregate, have a Material Adverse
Effect.  All of the issued and outstanding shares of capital stock of the
Significant Subsidiaries (a) have been duly authorized and are validly issued,
(b) are fully paid and nonassessable, and (c) are wholly owned, directly or
indirectly, by the Company free and clear of any security interest, mortgage,
pledge, lien, encumbrance, restriction upon voting or transfer, preemptive
rights, claim, equity or other defect.
 
5.11.  Permits.  
 
The Company and each of its subsidiaries (as defined in Section 1-02(x) of
Regulation S-X to the Securities Act) (the “Subsidiaries”) have all requisite
power and authority, and all necessary authorizations, approvals, orders,
licenses, certificates and permits of and from regulatory or governmental
officials, bodies and tribunals, to own or lease their respective properties and
to conduct their respective businesses as now being conducted, except such
authorizations, approvals, orders, licenses, certificates and permits which, if
not obtained and maintained, would not, singly or in the aggregate, have a
Material Adverse Effect, and neither the Company nor any of its Subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such authorizations, approvals, orders, licenses, certificates or permits
which, singly or in the aggregate, if the failure to be so licensed or approved
is the subject of an unfavorable decision, ruling or finding, would, singly or
in the aggregate, have a Material Adverse Effect; and the Company and its
Subsidiaries are in compliance with all applicable laws, rules, regulations and
orders and consents, the violation of which would, singly or in the aggregate,
have a Material Adverse Effect.
 
5.12.  Conflicts, Authorizations and Approvals.  
 
Neither the Company nor any of its Subsidiaries is in violation of its
respective articles or certificate of incorporation, charter or by-laws or
similar organizational documents or in default in the performance or observance
of any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which either the Company or any of its Subsidiaries is a party, or
by which it or any of them may be bound or to which any of the property or
assets of the Company or any of its Subsidiaries is subject, the effect of which
violation or default in performance or observance would have, singly or in the
aggregate, a Material Adverse Effect.
 
5.13.  Holding Company Registration and Deposit Insurance.  
 
The Company is duly registered (i) as a bank holding company or financial
holding company under the Bank Holding Company Act of 1956, as amended, and the
regulations of the Board of Governors of the Federal Reserve System (the
“Federal Reserve”) or (ii) as a savings and loan holding company under the Home
Owners’ Loan Act of 1933, as amended, and the regulations of the Office of
Thrift Supervision (the “OTS”), and the deposit accounts of the Company’s
Subsidiary depository institutions are insured by the Federal Deposit Insurance
Corporation (“FDIC”) to the fullest extent permitted by law and the rules and
regulations of the FDIC, and no proceedings for the termination of such
insurance are pending or threatened.
 
5.14.  Financial Statements.
 
(a)    
 
The consolidated balance sheets of the Company and all of its Subsidiaries as of
December 31, 2006 and December 31, 2005 and related consolidated income
statements and statements of changes in shareholders’ equity for the three years
ended December 31, 2006 together with the notes thereto, and the consolidated
balance sheets of the Company and all of its Subsidiaries as of June 30, 2007
and the related consolidated income statements and statements of changes in
shareholders’ equity for the six months then ended, copies of each of which have
been provided to the Placement Agents (together, the “Financial Statements”),
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis (except as may be disclosed therein) and fairly
present in all material respects the financial position and the results of
operations and changes in shareholders’ equity of the Company and all of its
Subsidiaries as of the dates and for the periods indicated (subject, in the case
of interim financial statements, to normal recurring year-end adjustments, none
of which shall be material).  The books and records of the Company and all of
its Subsidiaries have been, and are being, maintained in all material respects
in accordance with generally accepted accounting principles and any other
applicable legal and accounting requirements and reflect only actual
transactions.
 
(b)    
 
The information in the Company’s most recently filed (i) FR Y-9C filed with the
Federal Reserve if the Company is a bank holding company, (ii) FR Y-9SP filed
with the Federal Reserve if the Company is a small bank holding company or
(iii) H-(b)11 filed with the OTS if the Company is a savings and loan holding
company (the “Regulatory Report”), previously provided to the Placement Agents
fairly presents in all material respects the financial position of the Company
and, where applicable, all of its Subsidiaries as of the end of the period
represented by such Regulatory Report.
 
(c)    
 
Since the respective dates of the Financial Statements and the Regulatory
Report, there has been no material adverse change or development with respect to
the financial condition or earnings of the Company and all of its Subsidiaries,
taken as a whole.
 
(d)    
 
The accountants of the Company who certified the Financial Statements are
independent public accountants of the Company and its Subsidiaries within the
meaning of the Securities Act and the rules and regulations thereunder.
 
5.15.  Exchange Act Reporting.  
 
The reports filed with the Securities and Exchange Commission (the “Commission”)
by the Company under the Securities Exchange Act of 1934, as amended (the “1934
Act”) and the regulations thereunder at the time they were filed with the
Commission complied as to form in all material respects with the requirements of
the 1934 Act and such reports did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading.
 
5.16.  Regulatory Enforcement Matters.  
 
Neither the Company nor any of its Subsidiaries is subject or is party to, or
has received any notice or advice that any of them may become subject or party
to, any investigation with respect to, any cease-and-desist order, agreement,
consent agreement, memorandum of understanding or other regulatory enforcement
action, proceeding or order with or by, or is a party to any commitment letter
or similar undertaking to, or is subject to any directive by, or has been since
January 1, 2004, a recipient of any supervisory letter from, or since January 1,
2004, has adopted any board resolutions at the request of, any Regulatory Agency
(as defined below) that currently restricts in any material respect the conduct
of their business or that in any material manner relates to their capital
adequacy, their credit policies, their ability or authority to pay dividends or
make distributions to their shareholders or make payments of principal or
interest on their debt obligations, their management or their business (each, a
“Regulatory Agreement”), nor has the Company or any of its Subsidiaries been
advised since January 1, 2004, by any Regulatory Agency that it is considering
issuing or requesting any such Regulatory Agreement.  There is no material
unresolved violation, criticism or exception by any Regulatory Agency with
respect to any report or statement relating to any examinations of the Company
or any of its Subsidiaries.  As used herein, the term “Regulatory Agency” means
any federal or state agency charged with the supervision or regulation of
depository institutions, bank, financial or savings and loan holding companies,
or engaged in the insurance of depository institution deposits, or any court,
administrative agency or commission or other governmental agency, authority or
instrumentality having supervisory or regulatory authority with respect to the
Company or any of its Subsidiaries.  Neither the Company nor any of the
Subsidiaries is currently unable to pay dividends or make distributions to its
shareholders with respect to any class of its equity securities, or prohibited
from paying principal or interest on its debt obligations, due to a restriction
or limitation, whether by statute, contract or otherwise, and, in the reasonable
judgment of the Company’s management, neither the Company nor any of the
Subsidiaries will be unable in the foreseeable future to pay dividends or make
distributions with respect to any class of equity securities, or be prohibited
from paying principal or interest on its debt obligations, due to a restriction
or limitation, whether by statute, contract or otherwise.
 
5.17.  No Material Change.  
 
Since December 31, 2006, there has been no material adverse change or
development with respect to the condition (financial or otherwise), earnings,
affairs, business, prospects or results of operations of the Company or its
Subsidiaries on a consolidated basis, whether or not arising in the ordinary
course of business.
 
5.18.  No Undisclosed Liabilities.  
 
Neither the Company nor any of its Subsidiaries has any material liability,
whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due, including any liability for taxes (and there
is no past or present fact, situation, circumstance, condition or other basis
for any present or future action, suit, proceeding, hearing, charge, complaint,
claim or demand against the Company or its Subsidiaries giving rise to any such
liability), except (i) for liabilities set forth in the Financial Statements and
(ii) normal fluctuation in the amount of the liabilities referred to in
clause (i) above occurring in the ordinary course of business of the Company and
all of its Subsidiaries since the date of the most recent balance sheet included
in the Financial Statements.
 
5.19.  Litigation.  
 
No charge, investigation, action, suit or proceeding is pending or, to the
knowledge of the Offerors, threatened against or affecting the Company or its
Subsidiaries or any of their respective properties before or by any courts or
any regulatory, administrative or governmental official, commission, board,
agency or other authority or body, or any arbitrator, wherein an unfavorable
decision, ruling or finding could have, singly or in the aggregate, a Material
Adverse Effect.
 
5.20.  Deferral of Interest Payments on Debentures.  
 
The Company has no present intention to exercise its option to defer payments of
interest on the Debentures as provided in the Indenture.  The Company believes
that the likelihood that it would exercise its right to defer payments of
interest on the Debentures as provided in the Indenture at any time during which
the Debentures are outstanding is remote because of the restrictions that would
be imposed on the Company’s ability to declare or pay dividends or distributions
on, or to redeem, purchase, acquire or make a liquidation payment with respect
to, any of the Company’s capital stock and on the Company’s ability to make any
payments of principal, interest or premium on, or repay, repurchase or redeem,
any of its debt securities that rank pari passu in all respects with, or junior
in interest to, the Debentures.
 
Section 6.  Representations and Warranties of the Placement Agents.  
 
Each Placement Agent represents and warrants to the Offerors as to itself (but
not as to the other Placement Agent) as follows:
 
6.1.  Organization, Standing and Qualification.
 
(a)    
 
FTN Financial Capital Markets is a division of First Tennessee Bank National
Association, a national banking association duly organized, validly existing and
in good standing under the laws of the United States, with full power and
authority to own, lease and operate its properties and conduct its business as
currently being conducted.  FTN Financial Capital Markets is duly qualified to
transact business as a foreign corporation and is in good standing in each other
jurisdiction in which it owns or leases property or conducts its business so as
to require such qualification and in which the failure to so qualify would,
individually or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), earnings, business, prospects or results of
operations of FTN Financial Capital Markets.
 
(b)    
 
Keefe, Bruyette & Woods, Inc. is a corporation duly organized, validly existing
and in good standing under the laws of the State of New York, with full power
and authority to own, lease and operate its properties and conduct its business
as currently being conducted. Keefe, Bruyette & Woods, Inc. is duly qualified to
transact business as a foreign corporation and is in good standing in each other
jurisdiction in which it owns or leases property or conducts its business so as
to require such qualification and in which the failure to so qualify would,
individually or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), earnings, business, prospects or results of
operations of Keefe, Bruyette & Woods, Inc.
 
6.2.  Power and Authority.  
 
The Placement Agent has all requisite power and authority to enter into this
Agreement, and this Agreement has been duly and validly authorized, executed and
delivered by the Placement Agent and constitutes the legal, valid and binding
agreement of the Placement Agent, enforceable against the Placement Agent in
accordance with its terms, subject to Bankruptcy and Equity and except as any
indemnification or contribution provisions thereof may be limited under
applicable securities laws.
 
6.3.  General Solicitation.  
 
In the case of the offer and sale of the Capital Securities, no form of general
solicitation or general advertising was used by the Placement Agent or its
representatives including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine or similar medium
or broadcast over television or radio or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising.
 
6.4.  Purchaser.  
 
The Placement Agent has made such reasonable inquiry as is necessary to
determine that the Purchaser is acquiring the Capital Securities for its own
account, except as contemplated in Section 7.8 hereto, and that the Purchaser
does not intend to distribute the Capital Securities in contravention of the
Securities Act or any other applicable securities laws.
 
6.5.  Qualified Purchasers.  
 
The Placement Agent has not offered or sold and will not arrange for the offer
or sale of the Capital Securities except (i) to those the Placement Agent
reasonably believes are “accredited investors” (as defined in Rule 501 of
Regulation D), or (ii) in any other manner that does not require registration of
the Capital Securities under the Securities Act.  In connection with each such
sale, the Placement Agent has taken or will take reasonable steps to ensure that
the Purchaser is aware that (a) such sale is being made in reliance on an
exemption under the Securities Act and (b) future transfers of the Capital
Securities will not be made except in compliance with applicable securities
laws.
 
6.6.  Offering Circulars.  
 
Neither the Placement Agent nor its representatives will include any non-public
information about the Company, the Trust or any of their Affiliates in any
registration statement, prospectus, offering circular or private placement
memorandum used in connection with any purchase of Capital Securities without
the prior written consent of the Trust and the Company.
 
Section 7.  Covenants of the Offerors.  
 
The Offerors covenant and agree with the Placement Agents and the Purchaser as
follows:
 
7.1.  Compliance with Representations and Warranties.  
 
During the period from the date of this Agreement to the Closing Date, the
Offerors shall use their best efforts and take all action necessary or
appropriate to cause their representations and warranties contained in Section 5
hereof to be true as of the Closing Date, after giving effect to the
transactions contemplated by this Agreement, as if made on and as of the Closing
Date.
 
7.2.  Sale and Registration of Securities.  
 
The Offerors and their Affiliates shall not nor shall any of them permit any
person acting on their behalf (other than the Placement Agents), to directly or
indirectly (i) sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the Securities Act) that
would or could be integrated with the sale of the Capital Securities in a manner
that would require the registration under the Securities Act of the Securities
or (ii) make offers or sales of any such Security, or solicit offers to buy any
such Security, under circumstances that would require the registration of any of
such Securities under the Securities Act.
 
7.3.  Use of Proceeds.  
 
The Trust shall use the proceeds from the sale of the Capital Securities and the
Common Securities to purchase the Debentures from the Company.
 
7.4.  Investment Company.  
 
The Offerors shall not engage, or permit any Subsidiary to engage, in any
activity which would cause it or any Subsidiary to be an “investment company”
under the provisions of the Investment Company Act.
 
7.5.  Reimbursement of Expenses.  
 
If the sale of the Capital Securities provided for herein is not consummated
(i) because any condition set forth in Section 3 hereof is not satisfied, or
(ii) because of any refusal, inability or failure on the part of the Company or
the Trust to perform any agreement herein or comply with any provision hereof
other than by reason of a breach by the Placement Agents, the Company shall
reimburse the Placement Agents upon demand for all of their pro rata share of
out-of-pocket expenses (including reasonable fees and disbursements of counsel)
in an amount not to exceed $50,000.00 that shall have been incurred by them in
connection with the proposed purchase and sale of the Capital
Securities.  Notwithstanding the foregoing, the Company shall have no obligation
to reimburse the Placement Agents for their out-of-pocket expenses if the sale
of the Capital Securities fails to occur because the Placement Agents fail to
fulfill a condition set forth in Section 4.
 
7.6.  Solicitation and Advertising.  
 
In connection with any offer or sale of any of the Securities, the Offerors
shall not, nor shall either of them permit any of their Affiliates or any person
acting on their behalf, other than the Placement Agents, to engage in any form
of general solicitation or general advertising (as defined in Regulation D).
 
7.7.  Compliance with Rule 144A(d)(4) under the Securities Act.  
 
So long as any of the Securities are outstanding and are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Offerors
will, during any period in which they are not subject to and in compliance with
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or the Offerors are not exempt from such reporting requirements
pursuant to and in compliance with Rule 12g3-2(b) under the Exchange Act,
provide to each holder of such restricted securities and to each prospective
purchaser (as designated by such holder) of such restricted securities, upon the
request of such holder or prospective purchaser in connection with any proposed
transfer, any information required to be provided by Rule 144A(d)(4) under the
Securities Act, if applicable.  This covenant is intended to be for the benefit
of the holders, and the prospective purchasers designated by such holders, from
time to time of such restricted securities.  The information provided by the
Offerors pursuant to this Section 7.7 will not, at the date thereof, contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
 
7.8.  Transfer Notice.  
 
The Offerors acknowledge that the Purchaser may transfer the Capital Securities,
in whole or in part, at any time and from time to time following the Closing
Date by delivering the notice (the “Transfer Notice”) attached as Exhibit B to
the Master Custodian Agreement, dated May 27, 2004, as amended, and attached as
Exhibit A to the Subscription Agreement.  In order to facilitate such transfer,
the Company shall execute in blank five additional Capital Securities
certificates, to be delivered at Closing, such certificates to be completed with
the name of the transferee(s) to which the Capital Securities, in whole or in
part, will be transferred upon the receipt of a Transfer Notice and
authenticated by the Institutional Trustee at the time of each such transfer.
 
Section 8.  Covenants of the Placement Agents.  
 
The Placement Agents covenant and agree with the Offerors that, during the
period from the date of this Agreement to the Closing Date, the Placement Agents
shall use their best efforts and take all action necessary or appropriate to
cause their representations and warranties contained in Section 6 to be true as
of the Closing Date, after giving effect to the transactions contemplated by
this Agreement, as if made on and as of the Closing Date.  The Placement Agents
further covenant and agree not to engage in hedging transactions with respect to
the Capital Securities unless such transactions are conducted in compliance with
the Securities Act.
 
Section 9.  Indemnification.
 
9.1.  Indemnification Obligation.  
 
The Offerors shall jointly and severally indemnify and hold harmless the
Placement Agents and the Purchaser and each of their respective agents,
employees, officers and directors and each person that controls either of the
Placement Agents or the Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and agents, employees,
officers and directors or any such controlling person of either of the Placement
Agents or the Purchaser (each such person or entity, an “Indemnified Party”)
from and against any and all losses, claims, damages, judgments, liabilities or
expenses, joint or several, to which such Indemnified Party may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Offerors), insofar as such losses, claims, damages, judgments, liabilities or
expenses (or actions in respect thereof) arise out of, or are based upon, or
relate to, in whole or in part, (a) any untrue statement or alleged untrue
statement of a material fact contained in any information (whether written or
oral) or documents executed in favor of, furnished or made available to the
Placement Agents or the Purchaser by the Offerors, or (b) any omission or
alleged omission to state in any information (whether written or oral) or
documents executed in favor of, furnished or made available to the Placement
Agents or the Purchaser by the Offerors a material fact required to be stated
therein or necessary to make the statements therein not misleading, and shall
reimburse each Indemnified Party for any legal and other expenses as such
expenses are reasonably incurred by such Indemnified Party in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, judgments, liability, expense or action described in this
Section 9.1.  In addition to their other obligations under this Section 9, the
Offerors hereby agree that, as an interim measure during the pendency of any
claim, action, investigation, inquiry or other proceeding arising out of, or
based upon, or related to the matters described above in this Section 9.1, they
shall reimburse each Indemnified Party on a quarterly basis for all reasonable
legal or other expenses incurred in connection with investigating or defending
any such claim, action, investigation, inquiry or other proceeding,
notwithstanding the absence of a judicial determination as to the propriety and
enforceability of the possibility that such payments might later be held to have
been improper by a court of competent jurisdiction.  To the extent that any such
interim reimbursement payment is so held to have been improper, each Indemnified
Party shall promptly return such amounts to the Offerors together with interest,
determined on the basis of the prime rate (or other commercial lending rate for
borrowers of the highest credit standing) announced from time to time by First
Tennessee Bank National Association (the “Prime Rate”).  Any such interim
reimbursement payments which are not made to an Indemnified Party within 30 days
of a request for reimbursement shall bear interest at the Prime Rate from the
date of such request.
 
9.2.  Conduct of Indemnification Proceedings.  
 
Promptly after receipt by an Indemnified Party under this Section 9 of notice of
the commencement of any action, such Indemnified Party shall, if a claim in
respect thereof is to be made against the Offerors under this Section 9, notify
the Offerors in writing of the commencement thereof; but, subject to
Section 9.4, the omission to so notify the Offerors shall not relieve them from
any liability pursuant to Section 9.1 which the Offerors may have to any
Indemnified Party unless and to the extent that the Offerors did not otherwise
learn of such action and such failure by the Indemnified Party results in the
forfeiture by the Offerors of substantial rights and defenses.  In case any such
action is brought against any Indemnified Party and such Indemnified Party seeks
or intends to seek indemnity from the Offerors, the Offerors shall be entitled
to participate in, and, to the extent that they may wish, to assume the defense
thereof with counsel reasonably satisfactory to such Indemnified Party;
provided, however, if the defendants in any such action include both the
Indemnified Party and the Offerors and the Indemnified Party shall have
reasonably concluded that there may be a conflict between the positions of the
Offerors and the Indemnified Party in conducting the defense of any such action
or that there may be legal defenses available to it and/or other Indemnified
Parties which are different from or additional to those available to the
Offerors, the Indemnified Party shall have the right to select separate counsel
to assume such legal defenses and to otherwise participate in the defense of
such action on behalf of such Indemnified Party.  Upon receipt of notice from
the Offerors to such Indemnified Party of their election to so assume the
defense of such action and approval by the Indemnified Party of counsel, the
Offerors shall not be liable to such Indemnified Party under this Section 9 for
any legal or other expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof unless (i) the Indemnified Party shall have
employed such counsel in connection with the assumption of legal defenses in
accordance with the proviso in the preceding sentence (it being understood,
however, that the Offerors shall not be liable for the expenses of more than one
separate counsel representing the Indemnified Parties who are parties to such
action), or (ii) the Offerors shall not have employed counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel of such Indemnified Party shall be at the
expense of the Offerors.
 
9.3.  Contribution.  
 
If the indemnification provided for in this Section 9 is required by its terms,
but is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an Indemnified Party under Section 9.1 in respect of any losses,
claims, damages, liabilities or expenses referred to herein or therein, then the
Offerors shall contribute to the amount paid or payable by such Indemnified
Party as a result of any losses, claims, damages, judgments, liabilities or
expenses referred to herein (i) in such proportion as is appropriate to reflect
the relative benefits received by the Offerors, on the one hand, and the
Indemnified Party, on the other hand, from the offering of such Capital
Securities, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Offerors, on the one hand, and the Placement Agents, on the other
hand, in connection with the statements or omissions or inaccuracies in the
representations and warranties herein or other breaches which resulted in such
losses, claims, damages, judgments, liabilities or expenses, as well as any
other relevant equitable considerations.  The respective relative benefits
received by the Offerors, on the one hand, and the Placement Agents, on the
other hand, shall be deemed to be in the same proportion, in the case of the
Offerors, as the total price paid to the Offerors for the Capital Securities
sold by the Offerors to the Purchaser (net of the compensation paid to the
Placement Agents hereunder, but before deducting expenses), and in the case of
the Placement Agents, as the compensation received by them, bears to the total
of such amounts paid to the Offerors and received by the Placement Agents as
compensation.  The relative fault of the Offerors and the Placement Agents shall
be determined by reference to, among other things, whether the untrue statement
or alleged untrue statement of a material fact or the omission or alleged
omission of a material fact or the inaccurate or the alleged inaccurate
representation and/or warranty relates to information supplied by the Offerors
or the Placement Agents and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The provisions set forth in Section 9.2 with respect to notice of
commencement of any action shall apply if a claim for contribution is made under
this Section 9.3; provided, however, that no additional notice shall be required
with respect to any action for which notice has been given under Section 9.2 for
purposes of indemnification.  The Offerors and the Placement Agents agree that
it would not be just and equitable if contribution pursuant to this Section 9.3
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in this
Section 9.3.  The amount paid or payable by an Indemnified Party as a result of
the losses, claims, damages, judgments, liabilities or expenses referred to in
this Section 9.3 shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any such action or claim. In
no event shall the liability of the Placement Agents hereunder be greater in
amount than the dollar amount of the compensation (net of payment of all
expenses) received by the Placement Agents upon the sale of the Capital
Securities giving rise to such obligation.  No person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not found guilty of
such fraudulent misrepresentation.
 
9.4.  Additional Remedies.  
 
The indemnity and contribution agreements contained in this Section 9 are in
addition to any liability that the Offerors may otherwise have to any
Indemnified Party.
 
9.5.  Additional Indemnification.  
 
The Company shall indemnify and hold harmless the Trust against all loss,
liability, claim, damage and expense whatsoever, as due from the Trust under
Sections 9.1 through 9.4 hereof.
 
Section 10.  Rights and Responsibilities of Placement Agents.
 
10.1.  Reliance.  
 
In performing their duties under this Agreement, the Placement Agents shall be
entitled to rely upon any notice, signature or writing which they shall in good
faith believe to be genuine and to be signed or presented by a proper party or
parties.  The Placement Agents may rely upon any opinions or certificates or
other documents delivered by the Offerors or their counsel or designees to
either the Placement Agents or the Purchaser.
 
10.2.  Rights of Placement Agents.  
 
In connection with the performance of their duties under this Agreement, the
Placement Agents shall not be liable for any error of judgment or any action
taken or omitted to be taken unless the Placement Agents were grossly negligent
or engaged in willful misconduct in connection with such performance or
non-performance.  No provision of this Agreement shall require the Placement
Agents to expend or risk their own funds or otherwise incur any financial
liability on behalf of the Purchaser in connection with the performance of any
of their duties hereunder.  The Placement Agents shall be under no obligation to
exercise any of the rights or powers vested in them by this Agreement.
 
Section 11.  Miscellaneous.
 
11.1.  Disclosure Schedule.  
 
The term “Disclosure Schedule,” as used herein, means the schedule, if any,
attached to this Agreement that sets forth items the disclosure of which is
necessary or appropriate as an exception to one or more representations or
warranties contained in Section 5 hereof; provided, that any item set forth in
the Disclosure Schedule as an exception to a representation or warranty shall be
deemed an admission by the Offerors that such item represents an exception,
fact, event or circumstance that is reasonably likely to result in a Material
Adverse Effect.  The Disclosure Schedule shall be arranged in paragraphs
corresponding to the section numbers contained in Section 5.  Nothing in the
Disclosure Schedule shall be deemed adequate to disclose an exception to a
representation or warranty made herein unless the Disclosure Schedule identifies
the exception with reasonable particularity and describes the relevant facts in
reasonable detail.  Without limiting the generality of the immediately preceding
sentence, the mere listing (or inclusion of a copy) of a document or other item
in the Disclosure Schedule shall not be deemed adequate to disclose an exception
to a representation or warranty made herein unless the representation or
warranty has to do with the existence of the document or other item
itself.  Information provided by the Company in response to any due diligence
questionnaire shall not be deemed part of the Disclosure Schedule and shall not
be deemed to be an exception to one or more representations or warranties
contained in Section 5 hereof unless such information is specifically included
on the Disclosure Schedule in accordance with the provisions of this
Section 11.1.
 
11.2.  Legal Expenses.  
 
At Closing, the Placement Agents shall provide a credit for the Offerors’
transaction-related legal expenses in the amount of $10,000.00.
 
11.3.  Non-Disclosure.  
 
Except as required by applicable law, including without limitation securities
laws and regulations promulgated thereunder, (i) the Offerors shall not, and
will cause their advisors and representatives not to, issue any press release or
other public statement regarding the transactions contemplated by this Agreement
or the Operative Documents prior to or on the Closing Date and (ii) following
the Closing Date, the Offerors shall not include in any press release, other
public statement or other communication regarding the transactions contemplated
by this Agreement or the Operative Documents, any reference to the Placement
Agents, WTC, the Purchaser, the term “PreTS” or any derivations thereof, or the
terms and conditions of this Agreement or the Operative
Documents.  Notwithstanding anything to the contrary, the Offerors may
(1) consult any tax advisor regarding U.S. federal income tax treatment or tax
structure of the transaction contemplated under this Agreement and the Operative
Documents and (2) disclose to any and all persons, without limitation of any
kind, the U.S. Federal income tax structure (in each case, within the meaning of
Treasury Regulation § 1.6011-4) of the transaction contemplated under this
Agreement and the Operative Documents and all materials of any kind (including
opinions or other tax analyses) that are provided to you relating to such tax
treatment and tax structure.  For this purpose, “tax structure” is limited to
any facts relevant to the U.S. federal income tax treatment of the transaction
and does not include information relating to identity of the parties.
 
11.4.  Notices.  
 
Prior to the Closing, and thereafter with respect to matters pertaining to this
Agreement only, all notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or overnight air courier guaranteeing next day delivery:
 
if to the Placement Agents, to:
 
FTN Financial Capital Markets
845 Crossover Lane, Suite 150
Memphis, Tennessee  38117
Telecopier:  901-435-4706
Telephone:  800-456-5460
Attention:  James D. Wingett


and
 
Keefe, Bruyette & Woods, Inc.
787 7th Avenue
4th Floor
New York, New York  10019
Telecopier:  212-403-2000
Telephone:  212-403-1004
Attention:  Mitchell Kleinman, General Counsel


with a copy to:
 
Lewis, Rice & Fingersh, L.C.
500 North Broadway, Suite 2000
St. Louis, Missouri  63102
Telecopier:  314-241-6056
Telephone:  314-444-7600
Attention:  Thomas C. Erb, Esq.
 
and
 
Sidley Austin LLP
787 7th Avenue
New York, New York  10019
Telecopier:  212-839-5599
Telephone:  212-839-5300
Attention:  Renwick Martin, Esq.


if to the Offerors, to:
 
Community Bancorp.
4811 U.S. Route #5
Derby, Vermont  05829
Telecopier:  802-334-3484
Telephone:  802-334-7915
Attention:  Stephen P. Marsh
 
with a copy to:
 
Primmer Piper Eggleston & Crammer PC
421 Summer Street
St. Johnsbury, Vermont  05819
Telecopier:  802-748-3976
Telephone:  802-748-5061
Attention:  Denise Deschenes, Esq.
 
All such notices and communications shall be deemed to have been duly given
(i) at the time delivered by hand, if personally delivered, (ii) five business
days after being deposited in the mail, postage prepaid, if mailed, (iii) when
answered back, if telexed, (iv) the next business day after being telecopied, or
(v) the next business day after timely delivery to a courier, if sent by
overnight air courier guaranteeing next day delivery.  From and after the
Closing, the foregoing notice provisions shall be superseded by any notice
provisions of the Operative Documents under which notice is given.  The
Placement Agents, the Offerors, and their respective counsel, may change their
respective notice addresses from time to time by written notice to all of the
foregoing persons.
 
11.5.  Parties in Interest, Successors and Assigns.  
 
Except as expressly set forth herein, this Agreement is made solely for the
benefit of the Placement Agents, the Purchaser and the Offerors and any person
controlling the Placement Agents, the Purchaser or the Offerors and their
respective successors and assigns; and no other person shall acquire or have any
right under or by virtue of this Agreement.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties.
 
11.6.  Counterparts.  
 
This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
 
11.7.  Headings.  
 
The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.
 
11.8.  Governing Law.  
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAWS PERTAINING TO CONFLICTS OF LAWS) OF THE STATE OF
NEW YORK.
 
11.9.  Entire Agreement.  
 
This Agreement, together with the Operative Documents and the other documents
delivered in connection with the transactions contemplated by this Agreement, is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and
therein.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein.  This Agreement,
together with the Operative Documents and the other documents delivered in
connection with the transaction contemplated by this Agreement, supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.
 
11.10.  Severability.  
 
In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Placement Agents’ and the Purchaser’s rights and
privileges shall be enforceable to the fullest extent permitted by law.
 
11.11.  Survival.  
 
The Placement Agents and the Offerors, respectively, agree that the
representations, warranties and agreements made by each of them in this
Agreement and in any certificate or other instrument delivered pursuant hereto
shall remain in full force and effect and shall survive the delivery of, and
payment for, the Capital Securities.
 
Signatures appear on the following page
 


--------------------------------------------------------------------------------

 

If this Agreement is satisfactory to you, please so indicate by signing the
acceptance of this Agreement and deliver such counterpart to the Offerors
whereupon this Agreement will become binding between us in accordance with its
terms.
 
Very truly yours,


COMMUNITY BANCORP.




By:
  /s/ Richard C. White
Name:
   Richard C. White
Title:
   Chairman & CEO





CMTV STATUTORY TRUST I




By:
  /s/ Richard C. White
Name:
  Richard C. White
Title:
  Administrator





CONFIRMED AND ACCEPTED,
as of the date first set forth above


FTN FINANCIAL CAPITAL MARKETS,
a division of First Tennessee Bank National Association,
as a Placement Agent




By:
  /s/ James D. Wingett
Name:
  James D. Wingett
Title:
  Senior Vice President





KEEFE, BRUYETTE & WOODS, INC.,
a New York corporation, as a Placement Agent




By:
  /s/ Peter J. Wirth
Name:
  Peter J. Wirth
Title:
  Managing Director





--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF SUBSCRIPTION AGREEMENT
CMTV STATUTORY TRUST I
COMMUNITY BANCORP.


SUBSCRIPTION AGREEMENT
 
October 31, 2007
 
THIS SUBSCRIPTIONAGREEMENT (this “Agreement”) made among CMTV Statutory Trust I
(the “Trust”), a statutory trust created under the Delaware Statutory Trust Act
(Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. §§ 3801, et seq.),
Community Bancorp., a Vermont corporation, with its principal offices located at
4811 U.S. Route #5, Derby, Vermont  05829 (the “Company” and, collectively with
the Trust, the “Offerors”), and First Tennessee Bank National Association (the
“Purchaser”).
 
RECITALS:
 
A.  The Trust desires to issue 12,500 of its Fixed/Floating Rate Capital
Securities (the “Capital Securities”), liquidation amount $1,000.00 per Capital
Security, representing an undivided beneficial interest in the assets of the
Trust (the “Offering”), to be issued pursuant to an Amended and Restated
Declaration of Trust (the “Declaration”) by and among the Company, Wilmington
Trust Company (“WTC”), the administrators named therein, and the holders (as
defined therein), which Capital Securities are to be guaranteed by the Company
with respect to distributions and payments upon liquidation, redemption and
otherwise pursuant to the terms of a Guarantee Agreement between the Company and
WTC, as trustee (the “Guarantee”); and
 
B.  The proceeds from the sale of the Capital Securities will be combined with
the proceeds from the sale by the Trust to the Company of its common securities,
and will be used by the Trust to purchase an equivalent amount of Fixed/Floating
Rate Junior Subordinated Deferrable Interest Debentures of the Company (the
“Debentures”) to be issued by the Company pursuant to an indenture to be
executed by the Company and WTC, as trustee (the “Indenture”); and
 
C.  In consideration of the premises and the mutual representations and
covenants hereinafter set forth, the parties hereto agree as follows:
 
 
ARTICLE I

 
PURCHASE AND SALE OF CAPITAL SECURITIES
 
1.1.  Upon the execution of this Agreement, the Purchaser hereby agrees to
purchase from the Trust 12,500 Capital Securities at a price equal to $1,000.00
per Capital Security (the “Purchase Price”) and the Trust agrees to sell such
Capital Securities to the Purchaser for said Purchase Price.  The rights and
preferences of the Capital Securities are set forth in the Declaration.  The
Purchase Price is payable in immediately available funds on October 31, 2007, or
such other business day as may be designated by the Purchaser, but in no event
later than November 7, 2007 (the “Closing Date”).  The Offerors shall provide
the Purchaser wire transfer instructions no later than 1 day following the date
hereof.
 
1.2.  As a condition to its purchase of the Capital Securities, Purchaser shall
enter into the Joinder Agreement to the Master Custodian Agreement, the form of
which is attached hereto as Exhibit A (the “Custodian Agreement”) and, in
accordance therewith, the certificate for the Capital Securities shall be
delivered by the Trust on the Closing Date to the custodian in accordance with
the Custodian Agreement.  Purchaser shall not transfer the Capital Securities to
any person or entity except in accordance with the terms of the Custodian
Agreement.
 
1.3.  The Placement Agreement, dated October 30, 2007 (the “Placement
Agreement”), among the Offerors and the placement agents identified therein (the
“Placement Agents”) includes certain representations and warranties, covenants
and conditions to closing and certain other matters governing the Offering.  The
Placement Agreement is hereby incorporated by reference into this Agreement and
the Purchaser shall be entitled to each of the benefits of the Placement Agents
and the Purchaser under the Placement Agreement and shall be entitled to enforce
the obligations of the Offerors under such Placement Agreement as fully as if
the Purchaser were a party to such Placement Agreement.
 
1.4.  Anything herein or in the Placement Agreement notwithstanding, the
Offerors acknowledge and agree that, so long as Purchaser holds some or all of
the Capital Securities, the Purchaser may in its discretion from time to time
transfer or sell, or sell or grant participation interests in, some or all of
such Capital Securities to one or more parties, provided that any such
transaction complies, as applicable, with the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”) and any other
applicable securities laws, is pursuant to an exemption therefrom, or is
otherwise not subject thereto.
 
 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
2.1.  The Purchaser understands and acknowledges that none of the Capital
Securities, the Debentures or the Guarantee have been registered under the
Securities Act or any other applicable securities law, are being offered for
sale by the Trust in transactions not requiring registration under the
Securities Act, and may not be offered, sold, pledged or otherwise transferred
by the Purchaser except in compliance with the registration requirements of the
Securities Act or any other applicable securities laws, pursuant to an exemption
therefrom or in a transaction not subject thereto.
 
2.2.  The Purchaser represents and warrants that, except as contemplated under
Section 1.4 hereof, it is purchasing the Capital Securities for its own account,
for investment, and not with a view to, or for offer or sale in connection with,
any distribution thereof in violation of the Securities Act or other applicable
securities laws, subject to any requirement of law that the disposition of its
property be at all times within its control and subject to its ability to resell
such Capital Securities pursuant to an effective registration statement under
the Securities Act or under Rule 144A or any other exemption from registration
available under the Securities Act or any other applicable securities law.
 
2.3.  The Purchaser represents and warrants that neither the Offerors nor the
Placement Agents are acting as a fiduciary or financial or investment adviser
for the Purchaser.
 
2.4.  The Purchaser represents and warrants that it is not relying (for purposes
of making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Offerors or of the Placement
Agents.
 
2.5.  The Purchaser represents and warrants that (a) it has consulted with its
own legal, regulatory, tax, business, investment, financial and accounting
advisers in connection herewith to the extent it has deemed necessary, (b) it
has had a reasonable opportunity to ask questions of and receive answers from
officers and representatives of the Offerors concerning their respective
financial condition and results of operations and the purchase of the Capital
Securities, and any such questions have been answered to its satisfaction,
(c) it has had the opportunity to review all publicly available records and
filings concerning the Offerors and it has carefully reviewed such records and
filings that it considers relevant to making an investment decision, and (d) it
has made its own investment decisions based upon its own judgment, due diligence
and advice from such advisers as it has deemed necessary and not upon any view
expressed by the Offerors or the Placement Agents.
 
2.6.  The Purchaser represents and warrants that it is a “qualified
institutional buyer” as defined under Rule 144A under the Securities Act.  If
the Purchaser is a dealer of the type described in paragraph (a)(1)(ii) of
Rule 144A under the Securities Act, it owns and invests on a discretionary basis
not less than U.S. $25,000,000.00 in securities of issuers that are not
affiliated with it.  The Purchaser is not a participant-directed employee plan,
such as a 401(k) plan, or any other type of plan referred to in
paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A, or a trust fund referred to
in paragraph (a)(1)(i)(F) of Rule 144A that holds the assets of such a plan,
unless investment decisions with respect to the plan are made solely by the
fiduciary, trustee or sponsor of such plan.
 
2.7.  The Purchaser represents and warrants that on each day from the date on
which it acquires the Capital Securities through and including the date on which
it disposes of its interests in the Capital Securities, either (i) it is not
(a) an “employee benefit plan” (as defined in Section 3(3) of the United States
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) which is
subject to the provisions of Part 4 of Subtitle B of Title I of ERISA, or any
entity whose underlying assets include the assets of any such plan (an “ERISA
Plan”), (b) any other “plan” (as defined in Section 4975(e)(1) of the United
States Internal Revenue Code of 1986, as amended (the “Code”)) which is subject
to the provisions of Section 4975 of the Code or any entity whose underlying
assets include the assets of any such plan (a “Plan”), (c) an entity whose
underlying assets include the assets of any such ERISA Plan or other Plan by
reason of Department of Labor regulation section 2510.3-101 or otherwise, or
(d) a governmental or church plan that is subject to any federal, state or local
law which is substantially similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code (a “Similar Law”); or (ii) the purchase, holding and
disposition of the Capital Securities by it will satisfy the requirements for
exemptive relief under Prohibited Transaction Class Exemption (“PTCE”) 84-14,
PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 or a similar exemption, or, in the
case of a plan subject to a Similar Law, will not result in a non-exempt
violation of such Similar Law.
 
2.8.  The Purchaser represents and warrants that it is acquiring the Capital
Securities as principal for its own account for investment and, except as
contemplated under Section 1.4 hereof, not for sale in connection with any
distribution thereof.  It was not formed solely for the purpose of investing in
the Capital Securities, and additional capital or similar contributions were not
specifically solicited from any person owning a beneficial interest in it for
the purpose of enabling it to purchase any Capital Securities.  The Purchaser is
not a (i) partnership, (ii) common trust fund or (iii) special trust, pension,
profit sharing or other retirement trust fund or plan in which the partners,
beneficiaries or participants, as applicable, may designate the particular
investments to be made or the allocation of any investment among such partners,
beneficiaries or participants, and except as contemplated under Section 1.4
hereof, it agrees that it shall not hold the Capital Securities for the benefit
of any other person and shall be the sole beneficial owner thereof for all
purposes and that it shall not sell participation interests in the Capital
Securities or enter into any other arrangement pursuant to which any other
person shall be entitled to a beneficial interest in the distribution on the
Capital Securities.  The Capital Securities purchased directly or indirectly by
the Purchaser constitute an investment of no more than 40% of its assets.  The
Purchaser understands and agrees that any purported transfer of the Capital
Securities to a purchaser which would cause the representations and warranties
of Section 2.6 and this Section 2.8 to be inaccurate shall be null and void ab
initio and the Offerors retain the right to resell any Capital Securities sold
to non-permitted transferees.
 
2.9.  The Purchaser represents and warrants that it has full power and authority
to execute and deliver this Agreement, to make the representations and
warranties specified herein, and to consummate the transactions contemplated
herein and it has full right and power to subscribe for Capital Securities and
perform its obligations pursuant to this Agreement.
 
2.10.  The Purchaser represents and warrants that no filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any governmental body, agency or court having jurisdiction over the
Purchaser, other than those that have been made or obtained, is necessary or
required for the performance by the Purchaser of its obligations under this
Agreement or to consummate the transactions contemplated herein.
 
2.11.  The Purchaser represents and warrants that this Agreement has been duly
authorized, executed and delivered by the Purchaser.
 
2.12.  The Purchaser understands and acknowledges that the Company will rely
upon the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements and agrees that, if any of the acknowledgments,
representations, warranties or agreements deemed to have been made by it by its
purchase of the Capital Securities are no longer accurate, it shall promptly
notify the Company.
 
2.13.  The Purchaser understands that no public market exists for any of the
Capital Securities, and that it is unlikely that a public market will ever exist
for the Capital Securities.
 
 
ARTICLE III

 
MISCELLANEOUS
 
3.1.  Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier or delivered by hand against written
receipt therefor, or by facsimile transmission and confirmed by telephone, to
the following addresses, or such other address as may be furnished to the other
parties as herein provided:
 
To the Offerors:
Community Bancorp.
 
4811 U.S. Route #5
 
Derby, Vermont  05829
 
Attention:  Stephen P. Marsh
 
Fax:  802-334-3484
   
To the Purchaser:
First Tennessee Bank National Association
 
845 Crossover Lane, Suite 150
 
Memphis, Tennessee  38117
 
Attention:  David Work
 
Fax:  901-435-7983



 
Unless otherwise expressly provided herein, notices shall be deemed to have been
given on the date of mailing, except notice of change of address, which shall be
deemed to have been given when received.
 
3.2.  This Agreement shall not be changed, modified or amended except by a
writing signed by the parties to be charged, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.
 
3.3.  Upon the execution and delivery of this Agreement by the Purchaser, this
Agreement shall become a binding obligation of the Purchaser with respect to the
purchase of Capital Securities as herein provided.
 
3.4.  NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF
THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
3.5.  The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
 
3.6.  This Agreement may be executed in one or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.
 
3.7.  In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Offerors’ and the Purchaser’s rights and privileges
shall be enforceable to the fullest extent permitted by law.
 
Signatures appear on the following page
 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is agreed to and accepted as of the day and
year first written above.
 


FIRST TENNESSEE BANK NATIONAL ASSOCIATION


By:
 
Name:
 
Title:
 





                      COMMUNITY BANCORP.




By:
     
Name:
     
Title:
 



                      CMTV STATUTORY TRUST I




By:
     
Name:
     
Title:
Administrator









--------------------------------------------------------------------------------

 

EXHIBIT A TO SUBSCRIPTION AGREEMENT


MASTER CUSTODIAN AGREEMENT


This Master Custodian Agreement (this “Agreement”) is made and entered into as
of May 27, 2004 by and among each purchaser (each a “Purchaser” and collectively
the “Purchasers”) that enters into a Joinder Agreement attached hereto as
Exhibit A (the “Joinder Agreement”), Wilmington Trust Company, a Delaware
banking corporation (the “Custodian”) and each issuing entity (each an “Issuer”
and collectively the “Issuers”) that enters into a Joinder Agreement.  The
Purchasers and the Issuers are sometimes referred to herein as the “Interested
Parties”.
 
RECITALS
 
A.  The Purchasers intend to purchase from the Issuers or their respective
statutory business trust subsidiaries Securities issued by such Issuers (the
“Securities”).
 
B.  In order to facilitate any future transfer of all or any portion of the
Securities by the Purchasers, the Interested Parties intend to provide for the
custody of the Securities and certain other securities on the terms set forth
herein.
 
C.  The Custodian is willing to hold and administer such securities and to
distribute the securities held by it in accordance with the agreement of the
Interested Parties and/or arbitral or judicial orders and decrees as set forth
in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants herein
contained and other good and valuable consideration (the receipt, adequacy and
sufficiency of which are hereby acknowledged by the parties by their execution
hereof), the parties agree as follows:
 
1.  Joinder Agreement.  On or before the delivery to the Custodian of any
Securities issued by an Issuer, such Issuer and the applicable Purchaser or
Purchasers shall enter into a Joinder Agreement substantially in the form of
Exhibit A attached hereto, with such additional provisions as the Interested
Parties may wish to add from time to time.  An executed copy of each such
Joinder Agreement shall be delivered to the Custodian on or before the date on
which such Issuer’s Securities are issued.  This Agreement and each Joinder
Agreement constitute the entire agreement among the Purchasers, Issuers and the
Custodian pertaining to the subject matter hereof.
 
2.  Delivery of Securities.  On or before each date on which an Issuer enters
into a Joinder Agreement:
 
(a)  The applicable Issuer shall deliver to the Custodian a signed,
authenticated certificate representing a beneficial interest in such Issuer’s
Securities, with the Purchaser designated as owner thereof (the “Original
Securities”).  The Custodian shall have no responsibility for the genuineness,
validity, market value, title or sufficiency for any intended purpose of the
Original Securities.
 
(b)  The applicable Issuer shall deliver to the Custodian five signed,
unauthenticated and undated certificates with no holder designated, each of
which when completed representing a beneficial interest in such Issuer’s
Securities (the “Replacement Securities”).  The Custodian shall have no
responsibility for the genuineness, validity, market value, title or sufficiency
for any intended purpose of the Replacement Securities.
 
3.  Timing of Release from Custody.  Upon receipt of a signed transfer notice in
the form of Exhibit B to be delivered in connection with the Purchaser’s
transfer of all or any portion of an Issuer’s Securities, on the effective date
set forth in such transfer notice, the Custodian shall:
 
(a)  Deliver the Original Securities certificate corresponding to the Issuer
identified in the transfer notice to Wilmington Trust Company, as Institutional
Trustee under the Amended and Restated Declaration of Trust, dated as of the
date of the applicable Joinder Agreement, among the Institutional Trustee, the
Issuer and the administrators named therein (the “Declaration”) or as Trustee
under the Indenture, dated as of the date of the applicable Joinder Agreement,
between the Issuer and the Trustee (the “Indenture”), as applicable, for the
purpose of canceling the applicable Original Securities certificate in
accordance with the terms of the Issuer’s Amended and Restated Declaration of
Trust or Indenture, as applicable; and
 
(b)  Deliver the Replacement Securities certificate(s) corresponding to the
Issuer identified in the transfer notice in the amount designated in and in
accordance with the transfer notice for the purpose of completing and
authenticating the applicable Replacement Securities certificate(s) in
accordance with the terms of the Issuer’s Declaration or Indenture, as
applicable.
 
 
The initial term of this Agreement shall be one year (the “Initial
Term”).  Unless FTN Financial Capital Markets or Keefe, Bruyette & Woods, Inc.
shall otherwise notify the Custodian in writing, upon expiration of the Initial
Term, this Agreement shall automatically renew for an additional one-year term
and shall continue to automatically renew for succeeding one-year terms until
terminated.  Upon termination of this Agreement, the Custodian and the
Interested Parties shall be released from all obligations hereunder, except for
the indemnification obligations set forth in paragraphs 5(b) and 5(c) hereof.

 
4.  Concerning the Custodian.
 
(a)  Each Interested Party acknowledges and agrees that the Custodian (i) shall
not be responsible for any of the agreements referred to or described herein
(including without limitation any Issuer’s Declaration or Indenture relating to
such Issuer’s Securities), or for determining or compelling compliance
therewith, and shall not otherwise be bound thereby, (ii) shall be obligated
only for the performance of such duties as are expressly and specifically set
forth in this Agreement on its part to be performed, each of which are
ministerial (and shall not be construed to be fiduciary) in nature, and no
implied duties or obligations of any kind shall be read into this Agreement
against or on the part of the Custodian, (iii) shall not be obligated to take
any legal or other action hereunder which might in its judgment involve or cause
it to incur any expense or liability unless it shall have been furnished with
acceptable indemnification, (iv) may rely on and shall be protected in acting or
refraining from acting upon any written notice, instruction, instrument,
statement, certificate, request or other document furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
person, and shall have no responsibility for determining the accuracy thereof,
and (v) may consult counsel satisfactory to it, including in-house counsel, and
the opinion or advice of such counsel in any instance shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the opinion or advice of
such counsel.
 
(b)  The Custodian shall not be liable to anyone for any action taken or omitted
to be taken by it hereunder except in the case of the Custodian’s negligence or
willful misconduct in breach of the terms of this Agreement.  In no event shall
the Custodian be liable for indirect, punitive, special or consequential damage
or loss (including but not limited to lost profits) whatsoever, even if the
Custodian has been informed of the likelihood of such loss or damage and
regardless of the form of action.
 
(c)  The Custodian shall have no more or less responsibility or liability on
account of any action or omission of any book-entry depository, securities
intermediary or other subcustodian employed by the Custodian than any such
book-entry depository, securities intermediary or other subcustodian has to the
Custodian, except to the extent that such action or omission of any book-entry
depository, securities intermediary or other subcustodian was caused by the
Custodian’s own negligence, bad faith or willful misconduct in breach of this
Agreement.
 
(d)  The recitals contained herein shall be taken as the statements of each of
the Issuers and the Purchaser, and the Custodian assumes no responsibility for
the correctness of the same.  The Custodian makes no representations as to the
validity or sufficiency of this Agreement or the Securities.  The Custodian
shall not be accountable for the use or application by any of the Issuers or the
Purchaser of any Securities or the proceeds of any Securities.
 
5.  Compensation, Expense Reimbursement and Indemnification.
 
(a)  The Custodian shall be compensated pursuant to a separate fee agreement.
 
(b)  Each of the Interested Parties agrees, jointly and severally, to reimburse
the Custodian on demand for all costs and expenses incurred in connection with
the administration of this Agreement or the performance or observance of its
duties hereunder which are in excess of its customary compensation for normal
services hereunder, including without limitation, payment of any legal fees and
expenses incurred by the Custodian in connection with resolution of any claim by
any party hereunder.
 
(c)  Each of the Interested Parties covenants and agrees, jointly and severally,
to indemnify the Custodian (and its directors, officers and employees) and hold
it (and such directors, officers and employees) harmless from and against any
loss, liability, damage, cost and expense of any nature incurred by the
Custodian arising out of or in connection with this Agreement or with the
administration of its duties hereunder, including but not limited to attorney’s
fees and other costs and expenses of defending or preparing to defend against
any claim of liability unless and except to the extent such loss, liability,
damage, cost and expense shall be caused by the Custodian’s negligence, bad
faith, or willful misconduct.  The provisions in this paragraph 5 shall survive
the expiration of this Agreement and the resignation or removal of the
Custodian.
 
6.  Voting Rights.  The Custodian shall be under no obligation to preserve,
protect or exercise rights in the Original Securities, and shall be responsible
only for reasonable measures to maintain the physical safekeeping thereof, and
otherwise to perform and observe such duties on its part as are expressly set
forth in this Agreement.  The Custodian shall not be responsible for forwarding
to any Interested Party, notifying any Interested Party with respect to, or
taking any action with respect to, any notice, solicitation or other document or
information, written or otherwise, received from an issuer or other person with
respect to the Original Securities, including but not limited to, proxy
material, tenders, options, the pendency of calls and maturities and expiration
of rights.
 
7.  Resignation. The Custodian may at any time resign as Custodian hereunder by
giving thirty (30) days’ prior written notice of resignation to each of the
Interested Parties.  Prior to the effective date of the resignation as specified
in such notice, the Interested Parties will issue to the Custodian a written
instruction authorizing redelivery of the Original Securities and the
Replacement Securities to a bank or trust company that they select as successor
to the Custodian hereunder. If, however, the Interested Parties shall fail to
name such a successor custodian within twenty days after the notice of
resignation from the Custodian, the Purchasers shall be entitled to name such
successor custodian.  If no successor custodian is named by the Interested
Parties or the Purchasers, the Custodian may apply to a court of competent
jurisdiction for appointment of a successor custodian.
 
8.  Dispute Resolution.  It is understood and agreed that should any dispute
arise with respect to the delivery, ownership, right of possession, and/or
disposition of the Original Securities or the Replacement Securities, or should
any claim be made upon the Custodian, the Original Securities or the Replacement
Securities by a third party, the Custodian upon receipt of notice of such
dispute or claim is authorized and shall be entitled (at its sole option and
election) to retain in its possession without liability to anyone, all or any of
said Original Securities and Replacement Securities until such dispute shall
have been settled either by the mutual written agreement of the parties involved
or by a final order, decree or judgment of a court in the United States of
America, the time for perfection of an appeal of such order, decree or judgment
having expired.  The Custodian may, but shall be under no duty whatsoever to,
institute or defend any legal proceedings which relate to the Original
Securities and Replacement Securities.
 
9.  Consent to Jurisdiction and Service.   Each of the Interested Parties hereby
absolutely and irrevocably consents and submits to the jurisdiction of the
courts in the State of Delaware and of any Federal court located in said State
in connection with any actions or proceedings brought against any of the
Interested Parties (or each of them) by the Custodian arising out of or relating
to this Agreement.  In any such action or proceeding, the Interested Parties
each hereby absolutely and irrevocably (i) waives any objection to jurisdiction
or venue, (ii) waives personal service of any summons, complaint, declaration or
other process, and (iii) agrees that the service thereof may be made by
certified or registered first-class mail directed to such party, as the case may
be, at their respective addresses in accordance with paragraph 10 hereof.
 
10.  Force Majeure.  The Custodian shall not be responsible for delays or
failures in performance resulting from acts beyond its control.  Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters.
 
11.  Notices.
 
(a)  Any notice permitted or required hereunder shall be in writing, and shall
be sent by personal delivery, overnight delivery by a recognized courier or
delivery service, mailed by registered or certified mail, return receipt
requested, postage prepaid, or by confirmed facsimile accompanied by mailing of
the original on the same day by first class mail, postage prepaid, in each case
the parties at their address set forth below (or to such other address as any
such party may hereafter designate by written notice to the other parties).
 
If to an Issuer, to the address appearing on such Issuer’s Joinder Agreement


If to the Purchaser, to the address appearing on such Purchaser’s Joinder
Agreement


If to the Custodian:


Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware  19890-1600
Attention:  Chris Slaybaugh - Corporate Trust Administration
Fax:  302-636-4140


12.  Miscellaneous.
 
(a)  Binding Effect.  This Agreement shall be binding upon the respective
parties hereto and their heirs, executors, successors and assigns.
 
(b)  Modifications.  This Agreement may not be altered or modified without the
express written consent of the parties hereto.  No course of conduct shall
constitute a waiver of any of the terms and conditions of this Agreement, unless
such waiver is specified in writing, and then only to the extent so
specified.  A waiver of any of the terms and conditions of this Agreement on one
occasion shall not constitute a waiver of the other terms of this Agreement, or
of such terms and conditions on any other occasion.
 
(c)  Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware.
 
(d)  Reproduction of Documents.  This Agreement and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, and (b) certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, optical disk, micro-card, miniature photographic or
other similar process.  The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
 
(e)  Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 






signatures appear on the following page


--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
above written.




                    WILMINGTON TRUST COMPANY




By:
  /s/ Christopher J. Slaybaugh
Print Name:
  Christopher J. Slaybaugh
Title:
  Financial Services Officer









--------------------------------------------------------------------------------

 

EXHIBIT A TO MASTER CUSTODIAN AGREEMENT


FORM OF JOINDER AGREEMENT


October 31, 2007


This Joinder Agreement (this “Agreement”) is entered into as of October 31, 2007
by First Tennessee Bank National Association (the “Purchaser”) and CMTV
Statutory Trust I (the “Issuer”).


RECITALS


A.           Wilmington Trust Company (the “Custodian”) is party to that certain
Master Custodian Agreement dated as of May 27, 2004, as amended (the “Custodian
Agreement”).
 
B.           The Custodian Agreement provides that certain financial
institutions that have issued securities (or whose statutory trust subsidiaries
have issued securities) and the Purchaser of such securities will join into the
Custodian Agreement pursuant to the terms of a joinder agreement.
 
C.           On the date hereof, Issuer is issuing securities to the Purchaser
and the Issuer and the Purchaser desire to enter into this Agreement to
facilitate the subsequent transfer of the Issuer’s securities by the Custodian.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants herein
contained and other good and valuable consideration (the receipt, adequacy and
sufficiency of which are hereby acknowledged by the Issuer by its execution
hereof), the Issuer agrees as follows:
 
1.           Joinder.  The Issuer and Purchaser hereby join in the Custodian
Agreement and agree to be subject to, and bound by, the terms and provisions of
the Custodian Agreement that are ascribed to “Issuers” and “Purchasers”
respectively therein to the same extent as if the Issuer and Purchaser had
signed the Custodian Agreement as an original party thereto.
 
2.           Notice.  Any notice permitted or required to be sent to an Issuer
under the Custodian Agreement shall be sent to the following address:
 
CMTV Statutory Trust I
c/o Community Bancorp.
4811 U.S. Route #5
Derby, Vermont  05829
Attention:  Stephen P. Marsh


Any notice permitted or required to be sent to a Purchaser under the Custodian
Agreement shall be sent to the following address:
 
First Tennessee Bank National Association
845 Crossover Lane, Suite 150
Memphis, Tennessee  38117
Attention:  David Work


3.           Termination.  This Agreement and the Purchaser’s and Issuer’s
respective rights and obligations under the Custodian Agreement shall terminate
upon the transfer of all of Issuer’s securities pursuant to the Custodian
Agreement.
 
4.           Entire Agreement.  This Agreement and the Custodian Agreement
constitute the entire agreement among the Purchaser, Issuer and the Custodian
pertaining to the subject matter hereof.
 
IN WITNESS WHEREOF, the Issuer and Purchaser have executed this Agreement as of
the day first above written.
 
                    CMTV STATUTORY TRUST I






By:
 
Name:
 
Title:
  Administrator





                    FIRST TENNESSEE BANK NATIONAL ASSOCIATION






By:
 
Name:
 
Title:
 







--------------------------------------------------------------------------------

 

EXHIBIT B TO MASTER CUSTODIAN AGREEMENT


FORM OF TRANSFER NOTICE


[DATE]
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware  19890-1600
Attention:  Corporate Trust Administration


Dear Sir or Madam:


The undersigned hereby notifies you of the transfer of [________] of the Capital
Securities of CMTV Statutory Trust I, such transfer to be effective on [DATE OF
TRANSFER].  Capitalized terms used in this notice and not otherwise defined
shall have the meanings ascribed to such terms in the Placement Agreement dated
October 30, 2007 between the Offerors and the placement agents named therein.
 
The undersigned hereby instructs you as Custodian to deliver the Original
Securities certificate to Wilmington Trust Company, as Institutional Trustee
(the “Trustee”) under the Amended and Restated Trust Agreement dated October 31,
2007 among the Trustee, Community Bancorp. and the administrative trustees named
therein (the “Trust Agreement”) for cancellation in accordance with the terms of
the Trust Agreement and to deliver the Replacement Securities certificate to the
Trustee for authentication in accordance with the terms of the Trust Agreement.
 
By copy of this notice, the Institutional Trustee is hereby instructed to make
the Replacement Securities certificate registered to [NAME, ADDRESS AND IDENTITY
OF TRANSFEREE] in the liquidation amount of [_________] and bearing the
identification number “CUSIP NO. [__________]” and to authenticate and deliver
the Replacement Securities certificate to [_____________].


 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION





By:
 
Name:
 
Title:
 











cc:           Community Bancorp.
Wilmington Trust Company, as Trustee




--------------------------------------------------------------------------------

 

EXHIBIT B-1
FORM OF COMPANY COUNSEL OPINION
October 31, 2007


First Tennessee Bank National Association
845 Crossover Lane, Suite 150
Memphis, Tennessee  38117
 
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware  19890-1600
FTN Financial Capital Markets
845 Crossover Lane, Suite 150
Memphis, Tennessee  38117
 
Keefe, Bruyette & Woods, Inc.
787 7th Avenue, 4th Floor
New York, New York  10019



Ladies and Gentlemen:


We have acted as counsel to Community Bancorp. (the “Company”), a Vermont
corporation in connection with a certain Placement Agreement, dated October 30,
2007, (the “Placement Agreement”), between the Company and CMTV Statutory
Trust I (the “Trust”), on one hand, and FTN Financial Capital Markets and Keefe,
Bruyette & Woods, Inc. (the “Placement Agents”), on the other hand.  Pursuant to
the Placement Agreement, and subject to the terms and conditions stated therein,
the Trust will issue and sell to First Tennessee Bank National Association (the
“Purchaser”), $12,500,000.00 aggregate principal amount of Fixed/Floating Rate
Capital Securities (liquidation amount $1,000.00 per capital security) (the
“Capital Securities”).


Capitalized terms used herein and not otherwise defined shall have the same
meanings ascribed to them in the Placement Agreement.


The law covered by the opinions expressed herein is limited to the law of the
United States of America and of the State of Vermont.


We have made such investigations of law as, in our judgment, were necessary to
render the following opinions.  We have also reviewed (a) the Company’s Articles
of Incorporation, as amended, and its By-Laws, as amended; and (b) such
corporate documents, records, information and certificates of the Company and
the Subsidiaries, certificates of public officials or government authorities and
other documents as we have deemed necessary or appropriate as a basis for the
opinions hereinafter expressed.  As to certain facts material to our opinions,
we have relied, with your permission, upon statements, certificates or
representations, including those delivered or made in connection with the
above-referenced transaction, of officers and other representatives of the
Company and the Subsidiaries and the Trust.


As used herein, the phrases “to the best of our knowledge” or “known to us” or
other similar phrases mean the actual knowledge of the attorneys who have had
active involvement in the transactions described above or who have prepared or
signed this opinion letter, or who otherwise have devoted substantial attention
to legal matters for the Company.


Based upon and subject to the foregoing and the further qualifications set forth
below, we are of the opinion as of the date hereof that:


1.           The Company is validly existing and in good standing under the laws
of the State of Vermont and is duly registered as a bank holding company under
the Bank Holding Company Act of 1956, as amended.  Each of the Significant
Subsidiaries is validly existing and in good standing under the laws of its
jurisdiction of organization.  Each of the Company and the Significant
Subsidiaries has full corporate power and authority to own or lease its
properties and to conduct its business as such business is currently conducted
in all material respects.  To the best of our knowledge, all outstanding shares
of capital stock of the Significant Subsidiaries have been duly authorized and
validly issued, and are fully paid and nonassessable except to the extent such
shares may be deemed assessable under 12 U.S.C. Section 1831o or 12 U.S.C.
Section 55, and are owned of record and beneficially, directly or indirectly, by
the Company.


2.           The issuance, sale and delivery of the Debentures in accordance
with the terms and conditions of the Placement Agreement and the Operative
Documents have been duly authorized by all necessary actions of the
Company.  The issuance, sale and delivery of the Debentures by the Company and
the issuance, sale and delivery of the Capital Securities and the Common
Securities by the Trust do not give rise to any preemptive or other rights to
subscribe for or to purchase any shares of capital stock or equity securities of
the Company or the Significant Subsidiaries pursuant to the corporate Articles
of Incorporation or Charter, By-Laws or other governing documents of the Company
or the Significant Subsidiaries, or, to the best of our knowledge, any agreement
or other instrument to which either the Company or the Subsidiaries is a party
or by which the Company or the Significant Subsidiaries may be bound.


3.           The Company has all requisite corporate power to enter into and
perform its obligations under the Placement Agreement and the Subscription
Agreement, and the Placement Agreement and the Subscription Agreement have been
duly and validly authorized, executed and delivered by the Company and
constitute the legal, valid and binding obligations of the Company enforceable
in accordance with their terms, except as the enforcement thereof may be limited
by general principles of equity and by bankruptcy or other laws affecting
creditors’ rights generally, and except as the indemnification and contribution
provisions thereof may be limited under applicable laws and certain remedies may
not be available in the case of a non-material breach.


4.           Each of the Indenture, the Trust Agreement and the Guarantee
Agreement has been duly authorized, executed and delivered by the Company, and
is a valid and legally binding obligation of the Company enforceable in
accordance with its terms, subject to the effect of bankruptcy, insolvency,
reorganization, receivership, moratorium and other laws affecting the rights and
remedies of creditors generally and of general principles of equity.


5.           The Debentures have been duly authorized, executed and delivered by
the Company, are entitled to the benefits of the Indenture and are legal, valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, subject to the effect of bankruptcy, insolvency,
reorganization, receivership, moratorium and other laws affecting the rights and
remedies of creditors generally and of general principles of equity.


6.           To the best of our knowledge, neither the Company, the Trust, nor
any of the Subsidiaries is in breach or violation of, or default under, with or
without notice or lapse of time or both, its Articles of Incorporation or
Charter, By-Laws or other governing documents (including without limitation, the
Trust Agreement).  The execution, delivery and performance of the Placement
Agreement and the Operative Documents and the consummation of the transactions
contemplated by the Placement Agreement and the Operative Documents do not and
will not (i) result in the creation or imposition of any material lien, claim,
charge, encumbrance or restriction upon any property or assets of the Company or
the Subsidiaries, or (ii) conflict with, constitute a material breach or
violation of, or constitute a material default under, with or without notice or
lapse of time or both, any of the terms, provisions or conditions of (A) the
Articles of Incorporation or Charter, By-Laws or other governing documents of
the Company or the Subsidiaries, or (B) to the best of our knowledge, any
material contract, indenture, mortgage, deed of trust, loan or credit agreement,
note, lease, franchise, license or any other agreement or instrument to which
the Company or the Subsidiaries is a party or by which any of them or any of
their respective properties may be bound or (C) any order, decree, judgment,
franchise, license, permit, rule or regulation of any court, arbitrator,
government, or governmental agency or instrumentality, domestic or foreign,
known to us having jurisdiction over the Company or the Subsidiaries or any of
their respective properties which, in the case of each of (i) or (ii) above, is
material to the Company and the Subsidiaries on a consolidated basis.


7.           Except for filings, registrations or qualifications that may be
required by applicable securities laws, no authorization, approval, consent or
order of, or filing, registration or qualification with, any person (including,
without limitation, any court, governmental body or authority) is required under
the laws of the State of Vermont in connection with the transactions
contemplated by the Placement Agreement and the Operative Documents in
connection with the offer and sale of the Capital Securities as contemplated by
the Placement Agreement and the Operative Documents.


8.           To the best of our knowledge (i) no action, suit or proceeding at
law or in equity is pending or threatened to which the Company, the Trust or the
Subsidiaries are or may be a party, and (ii) no action, suit or proceeding is
pending or threatened against or affecting the Company, the Trust or the
Subsidiaries or any of their properties, before or by any court or governmental
official, commission, board or other administrative agency, authority or body,
or any arbitrator, wherein an unfavorable decision, ruling or finding could
reasonably be expected to have a material adverse effect on the consummation of
the transactions contemplated by the Placement Agreement and the Operative
Documents or the issuance and sale of the Capital Securities as contemplated
therein or the condition (financial or otherwise), earnings, affairs, business,
or results of operations of the Company, the Trust and the Subsidiaries on a
consolidated basis.


9.           Assuming the truth and accuracy of the representations and
warranties of the Placement Agents in the Placement Agreement and the Purchaser
in the Subscription Agreement, it is not necessary in connection with the
offering, sale and delivery of the Capital Securities, the Debentures and the
Guarantee Agreement (or the Guarantee) to register the same under the Securities
Act of 1933, as amended, under the circumstances contemplated in the Placement
Agreement and the Subscription Agreement.


10.           Neither the Company nor the Trust is or after giving effect to the
offering and sale of the Capital Securities and the consummation of the
transactions described in the Placement Agreement will be, an “investment
company” or an entity “controlled” by an “investment company,” in each case
within the meaning of the Investment Company Act of 1940, as amended, without
regard to Section 3(c) of such Act.


The opinion expressed in the first two sentences of numbered paragraph 1 of this
opinion is based solely upon certain certificates and confirmations issued by
the applicable governmental officer or authority with respect to each of the
Company and the Significant Subsidiaries.


With respect to the foregoing opinions, since no member of this firm is actively
engaged in the practice of law in the States of Delaware or New York, we do not
express any opinions as to the laws of such states and have (i) relied, with
your approval, upon the opinion of Richards, Layton & Finger, P.A. with respect
to matters of Delaware law and (ii) assumed, with your approval and without
rendering any opinion to such effect, that the laws of the State of New York, in
all respects material to this opinion, are substantively identical to the laws
of the State of Vermont, without regard to conflict of law provisions.


The opinions expressed herein are rendered to you solely pursuant to
Section 3.1(a) of the Placement Agreement.  As such, they may be relied upon by
you only and may not be used or relied upon by any other person for any purpose
whatsoever without our prior written consent.


Very truly yours,


--------------------------------------------------------------------------------

 

EXHIBIT B-2
FORM OF DELAWARE COUNSEL OPINION
To Each of the Persons
Listed on Schedule A Hereto


Re:           CMTV Statutory Trust I


Ladies and Gentlemen:


We have acted as special Delaware counsel for CMTV Statutory Trust I, a Delaware
statutory trust (the “Trust”), in connection with the matters set forth
herein.  At your request, this opinion is being furnished to you.


For purposes of giving the opinions hereinafter set forth, our examination of
documents has been limited to the examination of originals or copies of the
following:


(a)           The Certificate of Trust of the Trust (the “Certificate of
Trust”), as filed in the office of the Secretary of State of the State of
Delaware (the “Secretary of State”) on October 25, 2007;
 
(b)           The Declaration of Trust, dated as of October 25, 2007, among
Community Bancorp., a Vermont corporation (the “Company”), Wilmington Trust
Company, a Delaware banking corporation (“WTC”), as trustee and the
administrators named therein (the “Administrators”);
 
(c)           The Amended and Restated Declaration of Trust of the Trust, dated
as of October 31, 2007 (including the form of Capital Securities Certificate
attached thereto as Exhibit A-1 and the terms of the Capital Securities attached
as Annex I) (the “Declaration of Trust”), among the Company, as sponsor, WTC, as
Delaware trustee (the “Delaware Trustee”) and institutional trustee (the
“Institutional Trustee”), the Administrators and the holders, from time to time,
of undivided beneficial interests in the assets of the Trust;
 
(d)           The Placement Agreement, dated October 30, 2007 (the “Placement
Agreement”), among the Company, the Trust, and FTN Financial Capital Markets and
Keefe, Bruyette & Woods, Inc., as placement agents;
 
(e)           The Subscription Agreement, dated October 31, 2007 (the
“Subscription Agreement”), among the Trust, the Company and First Tennessee Bank
National Association (the documents identified in items (c) through (e) being
collectively referred to as the “Operative Documents”);
 
(f)           The Capital Securities being issued on the date hereof (the
“Capital Securities”);
 
(g)           The Common Securities being issued on the date hereof (the “Common
Securities”) (the documents identified in items (f) and (g) being collectively
referred to as the “Trust Securities”); and
 
(h)           A Certificate of Good Standing for the Trust, dated October 30,
2007, obtained from the Secretary of State.
 
Capitalized terms used herein and not otherwise defined are used as defined in
the Declaration of Trust, except that reference herein to any document shall
mean such document as in effect on the date hereof.  This opinion is being
delivered pursuant to Section 3.1 of the Placement Agreement.


For purposes of this opinion, we have not reviewed any documents other than the
documents listed in paragraphs (a) through (h) above.  In particular, we have
not reviewed any document (other than the documents listed in paragraphs (a)
through (h) above) that is referred to in or incorporated by reference into the
documents reviewed by us.  We have assumed that there exists no provision in any
document that we have not reviewed that is inconsistent with the opinions stated
herein.  We have conducted no independent factual investigation of our own but
rather have relied solely upon the foregoing documents, the statements and
information set forth therein and the additional matters recited or assumed
herein, all of which we have assumed to be true, complete and accurate in all
material respects.


With respect to all documents examined by us, we have assumed (i) the
authenticity of all documents submitted to us as authentic originals, (ii) the
conformity with the originals of all documents submitted to us as copies or
forms, and (iii) the genuineness of all signatures.


For purposes of this opinion, we have assumed (i) that the Declaration of Trust
constitutes the entire agreement among the parties thereto with respect to the
subject matter thereof, including with respect to the creation, operation, and
termination of the Trust, and that the Declaration of Trust and the Certificate
of Trust are in full force and effect and have not been amended further, (ii)
that there are no proceedings pending or contemplated, for the merger,
consolidation, liquidation, dissolution or termination of the Trust, (iii)
except to the extent provided in paragraph 1 below, the due creation, due
formation or due organization, as the case may be, and valid existence in good
standing of each party to the documents examined by us under the laws of the
jurisdiction governing its creation, formation or organization, (iv) that each
party to the documents examined by us is qualified to do business in each
jurisdiction where such qualification is required generally or necessary in
order for such party to enforce its rights under the documents examined by us,
(v) the legal capacity of each natural person who is a party to the documents
examined by us, (vi) except to the extent set forth in paragraph 2 below, that
each of the parties to the documents examined by us has the power and authority
to execute and deliver, and to perform its obligations under, such documents,
(vii) except to the extent provided in paragraph 3 below, that each of the
parties to the documents examined by us has duly authorized, executed and
delivered such documents, (viii) the receipt by each Person to whom a Capital
Security is to be issued by the Trust (the “Capital Security Holders”) of a
Capital Security Certificate for the Capital Security and the payment for the
Capital Securities acquired by it, in accordance with the Declaration of Trust
and the Subscription Agreement, (ix) that the Capital Securities are issued and
sold to the Holders of the Capital Securities in accordance with the Declaration
of Trust and the Subscription Agreement, (x) the receipt by the Person (the
“Common Securityholder”) to whom the common securities of the Trust representing
common undivided beneficial interests in the assets of the Trust (the “Common
Securities” and, together with the Capital Securities, the “Trust Securities”)
are to be issued by the Trust of a Common Security Certificate for the Common
Securities and the payment for the Common Securities acquired by it, in
accordance with the Declaration of Trust, (xi) that the Common Securities are
issued and sold to the Common Securityholder in accordance with the Declaration
of Trust, (xii) that each of the parties to the documents reviewed by us has
agreed to and received the stated consideration for the incurrence of its
obligations under such documents, (xiii) that each of the documents reviewed by
us (other than the Declaration of Trust) is a legal, valid, binding and
enforceable obligation of the parties thereto in accordance with the terms
thereof and (xiv) that the Trust derives no income from or connected with
sources within the State of Delaware and has no assets, activities (other than
having a trustee and the filing of documents with the Secretary of State) or
employees in the State of Delaware.  We have not participated in the preparation
of any offering materials with respect to the Trust Securities and assume no
responsibility for its contents.


This opinion is limited to the laws of the State of Delaware (excluding the
securities laws of the State of Delaware), and we have not considered and
express no opinion on the laws of any other jurisdiction, including federal laws
and rules and regulations relating thereto.  Our opinions are rendered only with
respect to Delaware laws and rules, regulations and orders thereunder that are
currently in effect.


We express no opinion as to (i) the effect of suretyship defenses, or defenses
in the nature thereof, with respect to the obligations of any applicable
guarantor, joint obligor, surety, accommodation party, or other secondary
obligor or any provisions of the Declaration of Trust with respect to
indemnification or contribution and (ii) the accuracy or completeness of any
exhibits or schedules to the Operative Documents.  No opinion is given herein as
to the choice of law or internal substantive rules of law that any court or
other tribunal may apply to the transactions contemplated by the Operative
Documents.


We express no opinion as to the enforceability of any particular provision of
the Declaration of Trust or the other Operative Documents relating to remedies
after default.


We express no opinion as to the enforceability of any particular provision of
any of the Operative Documents relating to (i) waivers of rights to object to
jurisdiction or venue, or consents to jurisdiction or venue, (ii) waivers of
rights to (or methods of) service of process, or rights to trial by jury, or
other rights or benefits bestowed by operation of law, (iii) waivers of any
applicable defenses, setoffs, recoupments, or counterclaims, (iv) waivers or
variations of provisions which are not capable of waiver or variation under the
Uniform Commercial Code (“UCC”) of the State, (v) the grant of powers of
attorney to any person or entity, or (vi) exculpation or exoneration clauses,
indemnity clauses, and clauses relating to releases or waivers of unmatured
claims or rights.


We have made no examination of, and no opinion is given herein as to the
Trustee’s or the Trust’s title to or other ownership rights in, or the existence
of any liens, charges or encumbrances on, or adverse claims against, any asset
or property held by the Institutional Trustee or the Trust.  We express no
opinion as to the creation, validity, attachment, perfection or priority of any
mortgage, security interest or lien in any asset or property held by the
Institutional Trustee or the Trust.


We express no opinion as to the effect of events occurring, circumstances
arising, or changes of law becoming effective or occurring, after the date
hereof on the matters addressed in this opinion letter, and we assume no
responsibility to inform you of additional or changed facts, or changes in law,
of which we may become aware.


We express no opinion as to any requirement that any party to the Operative
Documents (or any other persons or entities purportedly entitled to the benefits
thereof) qualify or register to do business in any jurisdiction in order to be
able to enforce its rights thereunder or obtain the benefits thereof.


Based upon the foregoing, and upon our examination of such questions of law and
statutes of the State of Delaware as we have considered necessary or
appropriate, and subject to the assumptions, qualifications, limitations and
exceptions set forth herein, we are of the opinion that:


1.           The Trust has been duly created and is validly existing in good
standing as a statutory trust under the Delaware Statutory Trust Act (12 Del.
C.§ 3801, etseq.) (the “Act”).  All filings required under the laws of the State
of Delaware with respect to the creation and valid existence of the Trust as a
statutory trust have been made.
 
2.           Under the Declaration of Trust and the Act, the Trust has the trust
power and authority to (A) execute and deliver the Operative Documents, (B)
perform its obligations under such Operative Documents and (C) issue the Trust
Securities.
 
3.           The execution and delivery by the Trust of the Operative Documents,
and the performance by the Trust of its obligations thereunder, have been duly
authorized by all necessary trust action on the part of the Trust.
 
4.           The Declaration of Trust constitutes a legal, valid and binding
obligation of the Company, the Trustees and the Administrators, and is
enforceable against the Company, the Trustees and the Administrators, in
accordance with its terms.
 
5.           Each of the Operative Documents constitutes a legal, valid and
binding obligation of the Trust, enforceable against the Trust, in accordance
with its terms.
 
6.           The Capital Securities have been duly authorized for issuance by
the Declaration of Trust, and, when duly executed and delivered to and paid for
by the purchasers thereof in accordance with the Declaration of Trust, the
Subscription Agreement and the Placement Agreement, the Capital Securities will
be validly issued, fully paid and, subject to the qualifications set forth in
paragraph 8 below, nonassessable undivided beneficial interests in the assets of
the Trust and will entitle the Capital Securities Holders to the benefits of the
Declaration of Trust.  The issuance of the Capital Securities is not subject to
preemptive or other similar rights under the Act or the Declaration of Trust.
 
7.           The Common Securities have been duly authorized for issuance by the
Declaration of Trust and, when duly executed and delivered to the Company as
Common Security Holder in accordance with the Declaration of Trust, will be
validly issued, fully paid and, subject to paragraph 8 below and Section 9.1(b)
of the Declaration of Trust (which provides that the Holder of the Common
Securities are liable for debts and obligations of Trust), nonassessable
undivided beneficial interests in the assets of the Trust and will entitle the
Common Security Holder to the benefits of the Declaration of Trust.  The
issuance of the Common Securities is not subject to preemptive or other similar
rights under the Act or the Declaration of Trust.
 
8.           Under the Declaration of Trust and the Act, the Holders of the
Capital Securities, as beneficial owners of the Trust, will be entitled to the
same limitation of personal liability extended to stockholders of private
corporations for profit organized under the General Corporation Law of the State
of Delaware.  We note that the Holders of the Capital Securities and the Holder
of the Common Securities may be obligated, pursuant to the Declaration of Trust,
(A) to provide indemnity and/or security in connection with and pay taxes or
governmental charges arising from transfers or exchanges of Capital Security
Certificates and the issuance of replacement Capital Security Certificates, and
(B) to provide security or indemnity in connection with requests of or
directions to the Institutional Trustee to exercise its rights and powers under
the Declaration of Trust.
 
9.           Neither the execution, delivery and performance by the Trust of the
Operative Documents, nor the consummation by the Trust of any of the
transactions contemplated thereby, requires the consent or approval of, the
authorization of, the withholding of objection on the part of, the giving of
notice to, the filing, registration or qualification with, or the taking of any
other action in respect of, any governmental authority or agency of the State of
Delaware, other than the filing of the Certificate of Trust with the Secretary
of State (which Certificate of Trust has been duly filed).
 
10.           Neither the execution, delivery and performance by the Trust of
the Trust Documents, nor the consummation by the Trust of the transactions
contemplated thereby, (i) is in violation of the Declaration of Trust or of any
law, rule or regulation of the State of Delaware applicable to the Trust or (ii)
to the best of our knowledge, without independent investigation, violates,
contravenes or constitutes a default under, or results in a breach of or in the
creation of any lien (other than as permitted by the Operative Documents) upon
any property of the Trust under any indenture, mortgage, chattel mortgage, deed
of trust, conditional sales contract, bank loan or credit agreement, license or
other agreement or instrument to which the Trust is a party or by which it is
bound.
 
11.           Assuming that the Trust will not be taxable as a corporation for
federal income tax purposes, but rather will be classified for such purposes as
a grantor trust under Subpart E, Part I of Subchapter J of the Internal Revenue
Code of 1986, as amended, the Trust will not be subject to any tax, fee or
governmental charge under the laws of the State of Delaware.
 
The opinions expressed in paragraph 4, 5, 6, 7 and 8 above are subject, as to
enforcement, to the effect upon the Declaration of Trust of (i) bankruptcy,
insolvency, moratorium, receivership, reorganization, liquidation, fraudulent
conveyance and transfer, and other similar laws relating to or affecting the
rights and remedies of creditors generally, (ii) principles of equity, including
applicable law relating to fiduciary duties (regardless of whether considered
and applied in a proceeding in equity or at law), and (iii) the effect of
applicable public policy on the enforceability of provisions relating to
indemnification or contribution.


Circular 230 Notice.  Any advice contained in this communication with respect to
any federal tax matter was not intended or written to be used, and it cannot be
used by any taxpayer, for the purpose of avoiding penalties that the Internal
Revenue Service may impose on the taxpayer.  If any such advice is made to any
person other than to our client for whom the advice was prepared, the advice
expressed above is being delivered to support the promotion or marketing (by a
person other than Richards, Layton & Finger) of the transaction or matter
discussed or referenced, and such taxpayer should seek advice based on the
taxpayer's particular circumstances from an independent tax advisor.


In basing the opinions set forth herein on “our knowledge,” the words “our
knowledge” signify that no information has come to the attention of the
attorneys in the firm who are directly involved in the representation of the
Trust in this transaction that would give us actual knowledge that any such
opinions are not accurate. Except as otherwise stated herein, we have undertaken
no independent investigation or verification of such matters.


We consent to your relying as to matters of Delaware law upon this opinion in
connection with the Placement Agreement.  We also consent to Lewis, Rice &
Fingersh, L.C.’s and Primmer Piper Eggleston & Crammer PC’s relying as to
matters of Delaware law upon this opinion in connection with opinions to be
rendered by them on the date hereof pursuant to the Placement Agreement. Except
as stated above, without our prior written consent, this opinion may not be
furnished or quoted to, or relied upon by, any other Person for any purpose.


Very truly yours,
 


--------------------------------------------------------------------------------

 

SCHEDULE A
 
Wilmington Trust Company
 
FTN Financial Capital Markets
 
Keefe, Bruyette & Woods, Inc.
 
First Tennessee Bank National Association
 
Community Bancorp.
 








--------------------------------------------------------------------------------

 

EXHIBIT B-3
 
TAX COUNSEL OPINION ITEMS
 


1.
The Debentures will be classified as indebtedness of the Company for U.S.
federal income tax purposes.

 
2.
The Trust will be characterized as a grantor trust and not as an association
taxable as a corporation for U.S. federal income tax purposes.

 


 


--------------------------------------------------------------------------------

 

Lewis, Rice & Fingersh, L.C.
500 N. Broadway, Suite 2000
St. Louis, Missouri  63102




 
Re:
Representations Concerning the Issuance of Junior Subordinated Deferrable
Interest Debentures (the “Debentures”) to CMTV Statutory Trust I (the “Trust”)
and Sale of Trust Securities (the “Trust Securities”) of the Trust



Ladies and Gentlemen:


In accordance with your request, Community Bancorp. (the “Company”) hereby makes
the following representations in connection with the preparation of your opinion
letter as to the United States federal income tax consequences of the issuance
by the Company of the Debentures to the Trust and the sale of the Trust
Securities.


Company hereby represents that:




1.  The sole assets of the Trust will be the Debentures, any interest paid on
the Debentures to the extent not distributed, proceeds of the Debentures, or any
of the foregoing.
 
2.  The Company intends to use the net proceeds from the sale of the Debentures
for general corporate purposes.
 
3.  The Trust was not formed to conduct any trade or business and is not
authorized to conduct any trade or business. The Trust exists for the exclusive
purposes of (i) issuing and selling the Trust Securities, (ii) using the
proceeds from the sale of Trust Securities to acquire the Debentures, and
(iii) engaging only in activities necessary or incidental thereto.
 
4.  The Company has not entered into an agency agreement with the Trust or
authorized the trustee to act as its agent in dealing with third parties. To
Company’s knowledge, after due inquiry, the Trust has not acted as the agent of
the Company or of anyone else in dealing with third parties.
 
5.  The Trust was formed to facilitate direct investment in the assets of the
Trust, and the existence of multiple classes of ownership is incidental to that
purpose. There is no intent to provide holders of such interests in the Trust
with diverse interests in the assets of the Trust.
 
6.  The Company intends to create a debtor-creditor relationship between the
Company, as debtor, and the Trust, as a creditor, upon the issuance and sale of
the Debentures to the Trust by the Company. The Company will (i) record and at
all times continue to reflect the Debentures as indebtedness on its separate
books and records for financial accounting purposes, and (ii) treat the
Debentures as indebtedness for all United States tax purposes.
 
7.  During each year, the Trust’s income will consist solely of payments made by
the Company with respect to the Debentures. Such payments will not be derived
from the active conduct of a financial business by the Trust. Both the Company’s
obligation to make such payments and the measurement of the amounts payable by
the Company are defined by the terms of the Debentures. Neither the Company’s
obligation to make such payments nor the measurement of the amounts payable by
the Company is dependent on income or profits of Company or any affiliate of the
Company.
 
8.  The Company expects that it will be able to make, and will make, timely
payment of amounts identified by the Debentures as principal and interest in
accordance with the terms of the Debentures with available capital or
accumulated earnings.
 
9.  The Company presently has no intention to defer interest payments on the
Debentures, and it considers the likelihood of such a deferral to be remote
because, if it were to exercise its right to defer payments of interest with
respect to the Debentures, it would not be permitted to declare or pay any
dividends or distributions on, or redeem, purchase, acquire, or make a
liquidation payment with respect to, any capital stock of the Company or any
affiliate of the Company (other than payments of dividends or distributions to
the Company or payments of dividends from direct or indirect subsidiaries of the
Company to their parent corporations, which also shall be direct or indirect
subsidiaries of the Company) or make any payment of principal of or interest or
premium, if any, on or repay, repurchase, or redeem any debt securities of the
Company or any affiliate of the Company that rank pari passu in all respects
with or junior in interest to the Debentures, in each case subject to limited
exceptions stated in Section 2.11 of the Indenture to be entered into in
connection with the issuance of the Debentures.
 
10.  The Company has no present intention (a) to take the position that a
deferral of interest payments on the Debentures is not a remote contingency, or
(b) to make an explicit disclosure on the Company’s tax return, under Reg. §
1.1275-2(h)(5) that its determination as holder with respect to remote
contingency status is different from its determination as issuer.
 
11.  Immediately after the issuance of the Debentures, the debt-to-equity ratio
of the Company (as determined for financial accounting purposes, but excluding
deposit liabilities from the Company’s debt) will be within standard depository
institution industry norms and, in any event, will be no higher than four to one
(4 : 1).
 
12.  To the best of our knowledge, the Company is currently in compliance with
all federal, state, and local capital requirements, except to the extent that
failure to comply with any such requirements would not have a material adverse
effect on the Company and its affiliates.
 
13.  The Company will not issue any class of common stock or preferred stock
senior to the Debentures during their term.
 
14.  The Internal Revenue Service has not challenged the interest deduction on
any class of the Company’s subordinated debt in the last ten (10) years on the
basis that such debt constitutes equity for federal income tax purposes.
 
The above representations are accurate as of the date below and will continue to
be accurate through the issuance of the Trust Securities, unless you are
otherwise notified by us in writing. The undersigned understands that you will
rely on the foregoing in connection with rendering certain legal opinions, and
possesses the authority to make the representations set forth in this letter on
behalf of the Company.


Very truly yours,


COMMUNITY BANCORP.




Date: October 30, 2007
By:
___________________________________
       
Title:
___________________________________


--------------------------------------------------------------------------------

 

EXHIBIT C
SIGNIFICANT SUBSIDIARIES
Community National Bank




--------------------------------------------------------------------------------

 
